--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


ASSET PURCHASE AND SALE AGREEMENT




THIS ASSET PURCHASE AND SALE AGREEMENT (this "Agreement") is made and entered
into this ___ day of _______ 2010, by and between TELMARINE COMMUNCIATIONS INC.,
a Texas corporation ("Purchaser") and CISTERA NETWORKS INC a Nevada corporation
("Seller").


RECITALS


 A.   Seller is in the business of developing, marketing, licensing, selling and
distributing computer software and other products and services relating to
Public Safety Land Mobile Radio (the "Business"). Seller desires to sell to
Purchaser, the Seller's software assets used in or relating to the Business.
Furthermore, the Seller desires to license back computer software and subsequent
modifications and enhancements for resale.


B.   All of the software and assets Seller uses in or which relate to the
Business consist of the following, which shall hereinafter collectively be
designated the "Assets":


(i)           Tangible Personal Property. The items of tangible personal
property in and that will be the subject of the Bill of Sale set forth in
Exhibit "A" attached hereto,


(ii)           Contracts, certain rights, services and contractual obligations
under the contracts which were used by the Business and which Seller has entered
into identified in and that will be the subject of the Contracts Assignment and
Assumption Agreement set forth in Exhibit "B" attached hereto. (Does this
include existing support and maintenance agreements?)


(iii)           Intellectual Property and Software Code.  Any other intellectual
property used in or relating to the Business (other than the Trademarks,
Copyrights and Patents) of Seller including, without limitation, all trade
secrets, proprietary technology, and confidential information, (the
"Intellectual Property") identified in and that will be subject of the
Intellectual Property Assignment Agreement set forth in Exhibit "C" attached
hereto.


(iv)           OEM Licensing Agreement set forth in Exhibit "D" attached hereto.


(vi)           Copyrights.  all right, title and interest of Seller in and to
the copyrights, copyright applications, and copyright registrations (the
"Copyrights") identified in and what will be subject of the Copyright Assignment
Agreement set forth in exhibit "E" attached hereto.


(vii)           Trademarks. all right, title and interest of Seller in and to
the trademarks, service marks, trade names, logos, and product names and the
goodwill of the business associated therewith (the "Trademarks") as identified
in and that will be subject of the Trademarks Assignment Agreement set forth in
Exhibit "F" attached hereto.



Page
 
1

--------------------------------------------------------------------------------

 

(iv)           Perpetual Licensing Agreement set forth in Exhibit "I" attached
hereto.
C.   Purchaser desires to purchase the Software Assets from Seller and Seller
desires to sell the Assets to Purchaser, all as provided in this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:


SECTION 1 -- TERMS OF PURCHASE


1.1           Purchase of Assets.  In reliance on the representations and
warranties contained herein and in consideration of the purchase price as set
forth in section 1.3 hereof and subject to all other terms and conditions
hereof, at the Closing (as defined in section 2.1), and effective as of the
Effective Date (as defined in Section 2.1), Purchaser shall purchase and accept,
and Seller shall sell, assign, transfer, convey and deliver to Purchaser, all of
Seller's rights, titles and interests in and to all the Assets (defined in
Recital Paragraph B, above).


1.2           No Assumption of Obligations, Liabilities and Indebtedness.


(a)           Except for those obligations assumed pursuant to the Contracts
Assignment and Assumption Agreement (see Exhibit "B" attached hereto), Purchaser
shall not assume or in any way become liable for any obligations or liabilities
of or relating to the Assets or Seller.


(b)           Except as expressly set forth in Section 1.2(a) hereof, Purchaser
does not by this Agreement, or otherwise, assume, become liable for or agree to
pay any obligation, liability or indebtedness of Seller which may now exist or
which may arise in the future, whether associated with the Assets, the Business,
Seller or otherwise.


(c)           Any obligations, liabilities or indebtedness of Seller including,
but not limited to, contingent liabilities, such as, but not limited to,
liabilities relating to patent, trademark, copyright or other business
infringement, environmental or hazardous waste liability, tort liability,
employment discrimination, errors and omissions liability, employee payroll and
employee benefits liability, liability under employment agreements or pertaining
to covenants not to compete, obligations arising out of or relating to pension
plans and other retirement plans, and federal, state or local taxes, shall
remain the sole and separate responsibility of Seller, and Seller hereby agrees
to indemnify, defend and hold Purchaser harmless from and against any and all
such obligations, liabilities or indebtedness.


(d)           Seller shall not assume or in any way become liable for any
obligations or liabilities of Purchaser relating to the Assets, the Business or
Purchaser that arise from the business and operations of Purchaser and that
occur in whole from and after the Closing.



Page
 
2

--------------------------------------------------------------------------------

 

1.3           Purchase Price and Allocation of Purchase Price. The purchase
price for the Assets (the "Purchase Price") shall be THREE HUNDRED THOUSAND US
DOLLARS ($US300,000) payable in [XX] shares of stock in Telmarine Communications
In. At the date and time of this agreement, this shall represent 100% of the
outstanding common stock in Telmarine Communications Inc.


1.4     Payment of Purchase Price. The Purchase Price shall be paid by Purchaser
by:                  (a) delivering to the Seller a within 30 Days of execution
of this agreement, a share certificate made out to the seller for the number of
shares agreed to in Section 1.3. (Do we have share certificates for Telmarine?)


1.5     Taxes. The Purchase Price shall be exclusive of any sales or similar
taxes that may be imposed. Seller shall be solely responsible for any sales or
similar taxes that may be imposed on the purchase and sale of the Assets
contemplated by this Agreement. (Will there be any tax liability for Cistera?)


1.7     Documentation of Assignment and Assumption of Contracts. At the Closing
Seller and Purchaser shall execute and deliver to the other the Contracts
Assignment and Assumption Agreement attached hereto as Exhibit "B" to evidence
and effect the assignment and assumption of said contracts.


1.8     Documentation of Assignment of Trademarks. At the Closing Seller and
Purchaser shall execute and deliver to the other the Trademarks Assignment
Agreement attached hereto as Exhibit "F" to evidence and effect the assignment
of the Trademarks.


1.9     Documentation of Assignment of Copyrights. At the Closing Seller and
Purchaser shall execute and deliver to the other the Copyright Assignment
Agreement attached hereto as Exhibit "E" to evidence and effect the assignment
of the Copyrights.


1.10           Documentation of Assignment of Intellectual Property.  At the
Closing Seller and Purchaser shall execute and deliver to the other the
Intellectual Property Assignment Agreement attached hereto as Exhibit "C" to
evidence and effect the assignment of the Intellectual Property. Seller agrees
to execute any and all such further or other documents that Purchaser prepares
which are reasonably necessary to further evidence or effect the purpose and
intention of this Agreement.


1.11           Bulk Transfer Compliance. Purchaser hereby waives compliance by
Seller with the provisions of the State of Texas or other applicable "bulk
transfer" statutes. Seller hereby indemnifies and agrees to defend and hold
Purchaser harmless from and against any liability or obligation to creditors of
Seller or to others that may result from failure to comply with the Texas or
other applicable "bulk transfer" laws in connection with the purchase and sale
of the Assets.



Page
 
3

--------------------------------------------------------------------------------

 

SECTION 2 - THE CLOSING


2.1           Closing. The closing of the transaction contemplated by this
Agreement (the "Closing") shall be held at the office of Seller in Plano Texas
or at such other time or place as the parties may hereafter agree in writing.


2.2           Events at the Closing. The following events shall occur at the
Closing, each of which shall be a condition precedent to each of the others and
all of which shall be deemed to have occurred concurrently:


Seller's Deliverables


(a)           Seller shall execute and deliver to Purchaser the Bill of Sale
(see Exhibit "A" attached hereto);


(b)           Seller shall execute and deliver to Purchaser the Contracts
Assignment and Assumption Agreement (see Exhibit "B" attached hereto);


(c)           Seller shall execute and deliver to Purchaser the Trademarks
Assignment Agreement (see Exhibit "F" attached hereto);


(d)           Seller shall execute and deliver to Purchaser the Copyrights
Assignment Agreement (see Exhibit "E" attached hereto);


(f)           Seller shall execute and deliver to Purchaser the Intellectual
Property Assignment Agreement (see Exhibit "C" attached hereto);


(g)           Seller shall execute and deliver to Purchaser such other documents
as may be reasonably required by Purchaser to evidence Seller's compliance with
any covenant and condition herein set forth or to complete the transactions
herein contemplated;


PURCHASER'S DELIVERABLES


 (h)           Purchaser shall execute and deliver to Seller a copy of the
Contracts Assignment and Assumption Agreement (see Exhibit "B" attached hereto);


(i)           Purchaser shall execute and deliver to Seller a copy of the
Trademarks Assignment Agreement (see Exhibit "F" attached hereto);


(j)           Purchaser shall execute and deliver to Seller a copy of the
Copyrights Assignment Agreement (see Exhibit "E" attached hereto);


(k)           Purchaser shall execute and deliver to Seller the Intellectual
Property Assignment Agreement (see Exhibit "C" attached hereto);



Page
 
4

--------------------------------------------------------------------------------

 

(l)           Purchaser shall execute and deliver to Seller such other documents
as may be reasonably required by Seller to evidence Purchaser's compliance with
any covenant and condition herein set forth or to complete the transactions
herein contemplated.


SECTION 3 - REPRESENTATIONS AND WARRANTIES


3.1           Representations and Warranties of Seller. Except as set forth in
the Schedule of Seller's Exceptions in Exhibit "G" attached hereto, Seller
represents and warrants to Purchaser as follows:


(a)           Sale of All Assets. By this Agreement and the instruments
contemplated hereby, Seller is transferring to Purchaser all of the software
assets of Seller that are used in the Business and agreed to in this agreement.


(b)           Title to Assets; Liens. Seller has good and marketable title to
the Assets and none of the Assets are subject to any mortgage, pledge, lien,
security interest, lease, charge, claim or encumbrance. Neither the Seller nor
any of Seller's affiliates use any asset, other than the Assets, in the
Business.


(c)           Litigation. There is no material suit, action, litigation or other
proceeding or governmental or administrative investigation or inquiry pending or
threatened against Seller, the Business, and/or the Assets, which, if decided
adversely to the interests of Seller, would prevent or prohibit Seller from
transferring the Assets, free and clear from any security interests, liens,
charges, claims or other encumbrances of any nature whatsoever or from otherwise
complying in full with the provisions of this Agreement.


(d)           Authorization. Seller is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada. Seller has
all the requisite corporate and legal power and authority to own, lease and
operate the Assets as currently owned, leased and operated. Seller is duly
licensed, authorized and qualified to transact business and is in good standing
in Texas.


(e)           Execution and Enforceability. This Agreement, the Bill of Sale,
the Contracts Assignment and Assumption Agreement, Trademarks Assignment
Agreement, Copyrights Assignment Agreement, the Intellectual Property and
Software Code Assignment Agreement, OEM Licensing Agreement, Copyright
Assignment Agreement, Perpetual Licensing Agreement (see Exhibits "A” through
"F" and “I”, respectively) and any other document required to be executed by
Seller at the Closing, will, when duly executed and delivered by Seller,
constitute valid and binding obligations of Seller, enforceable against Seller
in accordance with their respective terms.


3.2           Representations and Warranties of Purchaser. Except as set forth
in the Schedule of Purchaser's Exceptions in Exhibit "H" attached hereto,
Purchaser represents and warrants to Seller as follows:



Page
 
5

--------------------------------------------------------------------------------

 

(a)           Authorization. Purchaser is a corporation, duly organized, validly
existing and in good standing under the laws of the State of Texas and has all
necessary corporate power and corporate authority to consummate the transactions
contemplated herein. This Agreement, and the transactions contemplated herein,
have been duly authorized by all necessary corporate action on the part of
Purchaser.


(b)           Execution and Enforceability. This Agreement and any other
documents required to be executed by Purchaser at the Closing will, when duly
executed and delivered by Purchaser constitute valid and binding obligations of
Purchaser, enforceable against Purchaser in accordance with their respective
terms.


(c)           Compliance with Other Instruments; Consents. Purchase is not in
material violation of any material agreement, instrument, judgment, decree or
order applicable to Purchaser, and to Purchaser's best knowledge and belief, of
any material statute, rule or governmental regulation applicable to Purchaser.
The execution, delivery and performance of this Agreement by Purchaser and the
transactions contemplated hereby will not result in any material violation of,
be in conflict with or constitute a material default under any such material
agreement, instrument, judgment, decree or order or, to the best knowledge and
belief of Purchaser, of any such material statute, rule or governmental
regulation. No consent of any vendor, lessor, lender or creditor of Purchaser,
or any other person, necessary in order for Purchaser to consummate this
Agreement or the transactions contemplated hereby in accordance with all of the
provisions herein contained.


SECTION 4 -- COVENANTS OF SELLER AND PURCHASER


4.1           Covenants of Seller.  Seller hereby covenants to and agrees with
Purchaser that:


(a)           Maintenance of Assets. Prior to the Closing, Seller shall maintain
the Assets in customary repair, order and condition, and will maintain insurance
thereon in such amounts and of such kinds as is and currently in effect.


 (b)           Maintenance of Free and Clear Title.  Prior to the Closing,
Seller shall not mortgage, pledge or subject to any lien, charge, claim or
encumbrance any of the Assets or transfer, convey or lease any of the Assets or
any of Seller's rights, titles or interests therein, outside of the ordinary
course of business.


(c)           Conduct of the Business.  Prior to the Closing, Seller shall
conduct the activities of the Business in the ordinary, normal and customary
course and manner, keep proper business and accounting records, and, both before
and at all times after the Closing, use Seller's best efforts to preserve the
Business and its material customers intact and preserve for and make available
to Purchaser all of Seller's customers and the goodwill of the Business and the
goodwill of the Clients, customers, distributors and others having business
material relationships with the Business.



Page
 
6

--------------------------------------------------------------------------------

 

(d)           Representations and Warranties True at Closing.  If any
representation or warranty of Seller set forth in this Agreement becomes
inaccurate in any material respect at or before the Closing, Seller shall
immediately inform Purchaser in writing of the particulars in which any such
warranty or representation is no longer accurate. Despite such disclosure by
Seller, any such material inaccuracy shall constitute a failure of the
conditions precedent to the obligations of Purchaser as set forth in Section 6.1
hereof, and Purchaser shall have the right and option either to waive such
condition or to terminate this Agreement.


4.2           Covenants of Purchaser.  Purchaser hereby covenants to and agrees
with Seller that if any representation or warranty of Purchaser set forth in
this Agreement becomes inaccurate in any material respect at or before the
Closing, Purchaser shall immediately inform Seller in writing of the particulars
in which any such warranty or representation is no longer accurate. Despite such
disclosure by Purchaser, any such material inaccuracy shall constitute a failure
of the conditions precedent to the obligations of Seller as set forth in Section
6.2 hereof, and Seller shall have the right and option either to waive such
condition or to terminate this Agreement.


SECTION 5 - CONDITIONS PRECEDENT TO CLOSING


5.1           Conditions Precedent to the Obligations of Purchaser. The
obligation of Purchaser to purchase the Assets and to consummate the
transactions contemplated hereby is subject to fulfillment by Seller prior to or
at the Closing of all of the conditions set forth in this Section 5.1. Purchaser
may waive any or all of said conditions in whole or in part without prior
notice; provided, however, that no such waiver of a condition shall constitute a
waiver by Purchaser of any other condition or of its other rights or remedies,
at law or in equity.


(a)           Seller's Representations and Warranties True at Closing. All
representations and warranties of Seller contained in this Agreement, the Bill
of Sale, the Contracts Assignment and Assumption Agreement, Trademarks
Assignment Agreement, Copyrights Assignment Agreement, the Intellectual Property
and Software Code Assignment Agreement, OEM Licensing Agreement, Copyright
Assignment Agreement, Perpetual Licensing Agreement (see Exhibits "A” through
"F" and “I”, respectively) and any other written document, agreement or
statement to be delivered to Purchaser by Seller at or before Closing pursuant
to this Agreement, shall be accurate in all material respects on and as of the
Effective Date as though such representations and warranties were made at and as
of the Closing Date.


(b)           Authorization. All material proceedings required to be taken and
all consents required to be obtained in connection with the transactions
contemplated by this Agreement, shall have been taken, completed or obtained, as
the case may be, and all documents incident thereto shall be reasonably
satisfactory in form and substance to Purchaser, who shall have received
originals or certified or other copies of all of such documents as Seller may
reasonably request.



Page
 
7

--------------------------------------------------------------------------------

 

(c)           No Insolvency Action. No petition in bankruptcy, insolvency
proceeding or a petition for reorganization or for the appointment of a receiver
or trustee shall have been filed by or against Seller.


5.2           Conditions Precedent to the Obligations of Seller. All obligations
of Seller under this Agreement are subject to fulfillment by Purchaser prior to
or at the Closing of all of the conditions set forth in this Section 5.2. Seller
may waive any or all of said conditions in whole or in part without prior
notice; provided, however, that no such waiver of a condition shall constitute a
waiver by Seller of any other condition or of Seller's other rights or remedies,
at law or in equity.


(a)           Purchaser's Representations and Warranties True at Closing. All
representations and warranties of Purchaser contained in this Agreement or in
any written statement delivered to Seller by Purchaser pursuant to this
Agreement shall be true and correct in all material respects on and as of the
Effective Date as though such representation and warranties were made at and as
of the Effective Date.


(b)           Performance Agreements. Purchaser shall have performed all
obligations and agreements and complied with all covenants and conditions
contained in this Agreement to be performed and complied with by Purchaser on or
prior to the Effective Date.


(c)           Authorization. All corporate and other proceedings required to be
taken by Purchaser and all consents required to be obtained in connection with
the transactions contemplated by this Agreement, shall have been taken,
completed or obtained, as the case may be, and all documents incident thereto
shall be reasonably satisfactory in form and substance to Seller, who shall have
received originals or certified or other copies of all of such documents as
Seller may reasonably request.


(d)           No Litigation. No action or proceeding shall be pending or
threatened to restrain or prevent the carrying out of the transactions
contemplated hereby.


SECTION 6 – TERMINATION


6.1           Right to Terminate Agreement. This Agreement may be terminated
upon the occurrence of any of the following events:


(a)  by Purchaser, by written notice from Purchaser to Seller, if any of the
conditions set forth in Section 5.1 hereof have not been fulfilled by the
Closing;


(b) by Seller, by written notice from Seller to Purchaser, if any of the
conditions set forth in Section 5.2 hereof have not been fulfilled by the
Closing;


(c) by Seller or Purchaser, by written notice to the other, if the Closing shall
not have been held prior to the execution date, or such later date as the
parties shall mutually agree in writing; or



Page
 
8

--------------------------------------------------------------------------------

 

(d) the parties shall mutually agree in writing to terminate this Agreement.


6.2           Effect of Termination. Upon termination of this Agreement pursuant
to Section 6.1 hereof, all obligations of the Parties pursuant to this Agreement
shall terminate and shall be of no further force and effect such that Purchaser
shall have no further obligations to Seller and Seller shall have no further
obligations to Purchaser, except that Purchaser shall not use and shall keep
confidential any and all information, customer lists, customer addresses,
supplier addresses, price lists, agreements, trade secrets and/or business plans
of Seller relating to the Business.


SECTION 7 – GENERAL


7.1           Costs.  The parties shall each pay their own costs and expenses
(including attorneys' fees and accountants' fees) incurred or to be incurred by
them in negotiating and preparing this Agreement and in closing and carrying out
the transactions contemplated hereby.


7.2           Headings. The section and other headings of this Agreement are
included for purposes of convenience only, and shall not affect the construction
or interpretation of any of its provisions.


7.3           Entire Agreement; Modification.  This Agreement (including the
recitals A through C hereof and Exhibits "A" through "I" attached hereto and the
representations and warranties set forth herein), constitute the entire
agreement between the parties pertaining to the subject matter of the
transactions contemplated by this Agreement.  This Agreement supersedes all
written or oral, prior and contemporaneous agreements, representations,
warranties and understandings of the parties with respect thereto. No
supplement, modification or amendment of this Agreement shall be binding unless
executed in writing by the parties.


7.4           Parties in Interest.  Nothing in this Agreement, whether express
or implied, is intended to confer any rights or remedies under or by reason of
this Agreement on any persons other than the parties to this Agreement and their
respective successors and permitted assigns, nor is anything in this Agreement
intended to relieve or discharge the obligation or liability of any third
persons to any party to this Agreement, nor shall any provision hereof give any
third party any right of subrogation or action over or against any party to this
Agreement.


7.5           Binding Effect; No Assignment. This Agreement shall be binding on
and shall inure to the benefit of the parties and their respective legal
representatives, successors and assigns. None of the rights or obligations under
this Agreement of any party to this Agreement may be conveyed, transferred,
assigned or delegated expressly, by operation of law or otherwise, without the
prior written consent of the other party to this Agreement.



Page
 
9

--------------------------------------------------------------------------------

 

7.6           Survival of Representations and Warranties. All representations,
warranties, covenants and agreements of the parties contained in this Agreement
or in any instrument or other writing provided for in this Agreement shall
survive the Closing and the term of this Agreement and shall not be deemed
merged into any documents delivered at the Closing.


7.7           Additional Documents After the Closing. Purchaser shall after the
Closing execute and deliver to Seller such other documents as may be reasonably
required by Seller to evidence Purchaser's compliance with any covenant and
condition herein set forth or to complete the transactions herein contemplated.
Without limiting the generality of the foregoing, Purchaser shall comply with
all reasonable requests of Seller in connection with the recordation of any
assignments or transfers under this Agreement.


7.8           Arbitration. Any controversy or dispute arising out of or relating
to this Agreement or its subject matter which the parties are unable to resolve
within ten (10) days after written notice by one party to the other party of the
existence of such controversy or dispute, may be submitted to binding
arbitration by either party. If so submitted to arbitration, the matter shall be
finally settled by binding arbitration conducted in accordance with the current
rules and procedures of the American Arbitration Association. Such arbitration
shall take place in Dallas Texas. The decision by the arbitrator on any matter
submitted to arbitration shall be binding and conclusive upon the parties, their
heirs, successors and assigns, as the case may be and they shall comply with
such decision in good faith. Each party hereby submits itself to the
jurisdiction of the state and federal courts within the State of Texas for the
entry of judgment with respect to the decision of the arbitrator hereunder.
Judgment upon the award may be entered in any state or federal court within the
State of Texas and/or any other court having jurisdiction.


7.9           Notices. All notices, requests, demands and other communications
made under, pursuant to or in accordance with this Agreement, except for normal
day-to-day business communications which may be made orally or in a writing sent
by fax, regular mail or hand delivered without need for a receipt, shall be in
writing and shall either be delivered personally or deposited in the United
States mails and sent by first-class mail, certified, return receipt requested,
postage prepaid and properly addressed as follows:


If to Purchaser, to:


Telmarine Communications Inc
6509 Windcrest Drive #160
Plano Texas 75024
ATTN: Chief Executive Officer



Page
 
10

--------------------------------------------------------------------------------

 

If to Seller, to:


Cistera Networks Inc
6509 Windcrest Drive #160
Plano Texas 75024
ATTN: Chief Executive Officer (President?)


or to such other address or addresses as a party thereto may indicate to the
other party in the manner provided for by this Section 7.9. Notices given by
mail shall be deemed effective and complete forty-eight (48) hours following the
time of posting and mailing thereof in accordance herewith, and notices
delivered personally shall be deemed effective and complete at the time of the
delivery thereof and the obtaining of a signed receipt therefor.


7.10           Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Agreement, where the context
requires, the singular shall include the plural and the plural shall include the
singular, and any gender or the neuter gender shall include both other genders
as the case may require.


7.11       Waiver. No waiver of any provision of this Agreement shall be deemed
or shall constitute a waiver of any other provision, whether or not similar, nor
shall any waiver constitute a continuing waiver. No waiver shall be binding
unless executed in writing by the party hereto making such waiver.


7.12           Governing Law. This Agreement shall be governed in all respects
by the laws of the State of Texas applied to contracts made and to be fully
performed entirely within such State between residents of such State. All
disputes arising out of this Agreement shall be subject to the exclusive
jurisdiction and venue of the Texas state courts of Collin County, Texas (or, if
there is exclusive federal jurisdiction, the United States District Court of
Texas), and the parties consent to the personal and exclusive jurisdiction and
venue of these courts.


IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
day and year first above written.


Purchaser:
 
Telmarine Communications Inc
By: Gregory Royal
Chief Executive Officer
 
___________________________
 
Seller:
 
Cistera Networks Inc
By James T Miller
President
 
_______________________________




Page
 
11

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS


Exhibit A – Bill of Sale


Exhibit B – Contracts Assignment and Assumptions


Exhibit C – Intellectual Property and Software Code


Exhibit D – OEM Licensing Agreement


Exhibit E - Copyright Assignment Agreement


Exhibit F - Trademarks Assignment Agreement


Exhibit G – Seller Exceptions


Exhibit H – Purchaser Exceptions


Exibit I – Perpetual Licensing Agreement
 
 





Page
 
12

--------------------------------------------------------------------------------

 

EXHIBIT A – BILL OF SALE


Cistera Networks Inc , in the County of Collin, State of Texas, in consideration
subject to Section 1.3 of this agreement to be paid by Telmarine Communications,
the receipt of which is hereby acknowledged, do hereby grant, sell, transfer and
deliver unto Telmarine Communications Inc the following:


__________________________________________________________________


__________________________________________________________________


__________________________________________________________________




To have and to hold the same to Telmarine Communications Inc and assign, to
their use forever.  And hereby covenant with the grantee that Cistera Networks
Inc is the lawful owner of said goods; That they are free from all
encumbrances;  That Cistera Networks inc have good right to sell the same as
aforesaid;  And that Cistera Networks will warrant and defend the same against
the lawful claims and demands of all persons.


IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
day and year first above written.


Purchaser:
 
Telmarine Communications Inc
By: Gregory Royal
Chief Executive Officer
 
 
___________________________
 
Seller:
 
Cistera Networks Inc
By James T Miller
President
 
 
_______________________________


Page
 
13

--------------------------------------------------------------------------------

 

EXHIBIT B – CONTRACTS ASSIGNMENT AND ASSUMPTIONS


There are no contracts to transfer.



Page
 
14

--------------------------------------------------------------------------------

 

EXHIBIT C – INTELLECTUAL PROPERTY AND SOFTWARE CODE


This Agreement is made between Cistera Networks Inc of 6509 Windcrest Drive
#160, Plano Texas 75024, (“Cistera”) and Telmarine Communications Inc
(“Telmarine“), whose address is 6509 Windcrest Drive #160, Plano Texas 75024,
represents and warrants that he/she is the sole creator and owner of Cistera
LMRConnect and LMR Record intellectual property and software code (the “Work”),
designed and holds the complete and undivided ownership interest to the Work.


For the purposes of this Agreement, the Work shall include the following
elements without limitation:


a.  
The source code and object code for the Work;

b.  
All copies of the Software Product, whether or not made by the Developer;

c.  
All revised or updated versions of the Software Product;

d.  
All new, expanded or improved versions of the Software Product;

e.  
All error corrections, bug corrections, program patches, and updated relating to
the Work;

f.  
All documentation regarding the Software Product, namely:

g.  
All technical documentation relating to the design and development of the Work;

h.  
All documentation relating to the operation of the Software Product;

i.  
All documentation relating to the help provided to users;

j.  
All documentation integrated into the Software Product or accessible through the
Internet;

k.  
All other relevant documentation, regardless of form, medium or location of such
documentation.



The intellectual property rights, titles and interests in and to the Work
conferred by Cistera upon Telmarine pursuant to this Agreement shall include the
following rights, without limitation:


a.  
The right to use;

b.  
The right to modify, including the right to improve, translate and re-write into
another language or in another manner;

c.  
The right to adapt;

d.  
The right to integrate and incorporate into any existing or future work;

e.  
The right to exploit;

f.  
The right to grant licenses and sub-licenses;

g.  
The right to perform;

h.  
The right to distribute and cause the distribution;

i.  
The right to broadcast;

j.  
The right to communicate to the public by telecommunication;

k.  
The right to perform;

l.  
The right to reproduce;

m.  
The right to transfer to another environment (hardware, software, computer,
electronic, Web, multimedia, other);


Page
 
15

--------------------------------------------------------------------------------

 



For valuable consideration, receipt and sufficiency of which are hereby
acknowledged, Telmarine and Cistera agree as follows:


Cistera does hereby sell, assign, and transfer to Telmarine, its successors and
assigns, the entire right, title and interest in and to the copyright in the
Work and any registrations and copyright applications relating thereto and any
renewals and extensions thereof, and in and to all works based upon, derived
from, or incorporating the Work, and in and to all income, royalties, damages,
claims and payments hereafter due or payable with respect thereto, and in and to
all causes of action, either in law or in equity for future infringement based
on the copyrights, and in and to all rights corresponding to the foregoing
throughout the world.


Cistera agrees to execute all papers and to perform such other proper acts as
Telmarine may deem necessary to secure for Telmarine or its designee the rights
herein assigned.


IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
day and year first above written.


For Telmarine:
 
Telmarine Communications Inc
By: Gregory Royal
Chief Executive Officer
 
___________________________
 
For Cistera:
 
Cistera Networks Inc
By James T Miller
President
 
_______________________________




Page
 
16

--------------------------------------------------------------------------------

 

EXHIBIT D – OEM LICENSING AGREEMENT


This Distribution and Partnership Agreement (the “Agreement”) is entered into as
of  ______, 2010 (the “Effective Date”) by and between Telmarine Communications
Inc., a Texas corporation having a place of business at 6509 Windcrest Drive,
Suite 160, Plano TX, USA, 75024 (“Supplier”) and Cistera Networks Inc., a Nevada
corporation having a place of business at 6509 Windcrest Drive, Suite 160,
Plano, TX, USA, 75024 (“Distributor”).


The parties hereby agree as follows:


1. BACKGROUND
 
1.1           Supplier and Distributor wish to enter into this Distribution and
Partnership relationship such that Distributor can include Supplier’s hardware
and software with Distributor’s products or services, as provided for in this
Agreement.


2. DEFINITIONS
 
2.1           “Bundled Product” means the combination of any of the Distributor
Products with any part of the Supplier Products.


2.2           “Confidential Information” means non-public confidential or
proprietary information disclosed by one party to the other party under this
Agreement.  Confidential Information may include (but is not limited to)
software, designs, business methods, business plans, concepts, marketing
information, financial information, and test results and will include (but is
not limited to) all information that the receiving party should reasonably
understand to be confidential or proprietary information based on the nature of
the information or the circumstances of disclosure.  Confidential Information
does not include information which the other party can establish by written
documentation (a) to have been publicly known prior to disclosure of such
information by the disclosing party to the other party, (b) to have become
publicly known, without fault on the part of the other party, subsequent to
disclosure of such information by the disclosing party to the other party, (c)
to have been received by the other party at any time from a source, other than
the disclosing party, rightfully having possession of and the right to disclose
such information, or (d) to have been independently developed by employees or
agents of the other party without access to or use of such information disclosed
by the disclosing party to the other party.


2.3           “Customizations” means the modifications and enhancements to the
Supplier Products made by Supplier in accordance with Exhibit A.


2.4           “Distributor Products” means Distributor’s proprietary hardware
and software products, as identified on Appendix 1.


2.5           “Documentation” means the various end user installation and usage
documentation for the Supplier Products, as updated by Supplier from
time-to-time.

Page
 
17

--------------------------------------------------------------------------------

 

2.6           “Error” means any error, defect or failure of the Licensed
Software to conform substantially to the functional, operational and performance
requirements described in the Documentation.


2.7           “Intellectual Property” means all patents, copyrights, trademark
rights, trade secret rights, moral rights, and other industrial and intellectual
property rights throughout the world.


2.8           “Licensed Software” means Supplier’s Land Mobile Radio software,
Updates and Customizations thereto.


2.9           “Object Code” means the machine-readable form of computer
programming code as opposed to the human readable form of computer programming
code.


2.10           “Supplier Products” means the Licensed Software and Supplier’s
proprietary hardware products, as identified on Exhibit B, and Customizations
thereto.


2.11           “Territory” means North America and Europe.


2.11           “Updates” means any modification or addition that, when made or
added to the respective software, corrects Errors or provides minor
functionality enhancements, but does not change overall utility, functional
capability, or application.


3.           DEVELOPMENT


3.1.           Development Efforts.  Each party will use commercially reasonable
efforts to devote the personnel and resources necessary to perform its part of
the development activities.


3.2.           Development Expenses.  Unless expressly set forth, each party
will bear its own costs and expenses associated with development activities.



Page
 
18

--------------------------------------------------------------------------------

 

4.           DISTRIBUTION APPOINTMENT AND REQUIREMENTS


4.1           Distribution Appointment.  Subject to the terms and conditions of
this Agreement (including, without limitation, the requirements of this Section
4), Supplier authorizes and appoints Distributor as a non-exclusive distributor
to sell the Supplier Products as part of Bundled Products in the
Territory.  Distributor may distribute the Licensed Software, in Object Code
form only, as integrated into and each Bundled Product, subject to an End User
Agreement as required by Section 4.2 and otherwise in accordance with the
licenses granted herein.  The terms “resell”, “sell”, “sale”, “purchase” or
similar terms mean, with respect to the Licensed Software contained in the
Bundled Products, licensing pursuant to an End User Agreement and shall not
include a transfer of title or of any of Supplier’s or its supplier’s
Intellectual Property in any of the Licensed Software or other Supplier
Products. Distributor may allow redistributors in Distributor’s normal chain of
distribution to sell the Bundled Products, provided that such subdistributors
are subject to the same requirements imposed on Distributor under this Agreement
and provided further that Supplier is expressly made a third-party beneficiary
of all agreements with such subdistributors, but otherwise Distributor’s rights
hereunder are non-sublicensable and non-transferable.


4.2           End User Agreement.  Distributor shall distribute the Product to
end-users under the terms of an agreement (an “End User Agreement”) containing
the terms and conditions no less restrictive than those set forth in Appendix
3.  Distributor will enforce each such End User Agreement with at least the same
degree of diligence that Distributor uses to enforce similar agreements for its
own products or other software products that it distributes, but in no event
less than reasonable efforts.  Distributor shall expressly state in the End User
Agreement that Supplier shall be a third-party beneficiary under the agreement
and shall have the right to enforce the agreement.  In addition, Distributor
shall take all enforcement steps with respect to each such End User Agreement as
reasonably requested by Supplier, and the parties shall assist and cooperate
with each other in such enforcement efforts.


4.3           Export Control.  Distributor will comply with all laws,
administrative regulations, and executive orders of any applicable jurisdiction
relating to the control of imports and exports of commodities and technical
data.  Distributor shall indemnify and hold Supplier harmless against all
claims, cost, damage, expense, or liability arising out of or in connection with
a breach of this Section 4.5.



Page
 
19

--------------------------------------------------------------------------------

 

4.4           Government Sales.  Distributor shall observe and enforce the
following provision with regard to the Licensed Software:  When licensed to a
U.S., state, or local government, all software produced or licensed by Supplier
is commercial computer software as defined in FAR 12.212, and has been developed
exclusively at private expense.  All technical data, or Supplier commercial
computer software or documentation is subject to the provisions of FAR 12.211 –
“Technical Data,” and FAR 12.212 – “Computer Software,” respectively, or clauses
providing Supplier equivalent protections in DFARS or other agency-specific
regulations.  Both parties recognize that state and local governments are not
bound by the FAR.  If the state or local government will not accept the
provisions of FAR 12.211 and 12.212 in their licenses, then before making a
sale, Distributor will give Supplier the option of precluding Distributor from
selling the Bundled Product to such state or local government.


4.5           Government Certifications.  Each party will use commercially
reasonable efforts to obtain government certifications, if required, and if
financially viable.


5.           LICENSES AND OWNERSHIP


5.1           Licensed Software License. Subject to the terms and conditions of
this Agreement (including, without limitation, Distributor’s payment
obligations), Supplier hereby grants to Distributor a non-exclusive (is this
correct?), non-transferable, non-sublicensable license during the term of this
Agreement to distribute the Licensed Software, in Object Code format only.
5.2           Restrictions.  Distributor and its customers may not:  (a) modify,
disassemble, de-compile or reverse engineer the object code of the Licensed
Software or permit or encourage any third party to do so, except as expressly
provided herein; (b) rent, lease, or sell the Licensed Software to any third
party; (c) use the Licensed Software in any manner to provide service bureau,
time-sharing or other computer services to third parties; (d) use the Supplier
Products or Bundled Products in any manner to assist or take part in the
development, marketing, or sale of a product potentially competitive with any of
the Supplier Products or Bundled Products; (e) use the Supplier Products or
Bundled Products, or allow the transfer, transmission, export, or re-export of
any of the Supplier Products or Bundled Products or any portion thereof in
violation of any export control laws or regulations administered by the U.S.
Commerce Department, OFAC, or any other government agency; or (f) modify,
remove, or obstruct any copyright or other proprietary rights statements or
notices contained on or within the any part of the Supplier Products.


5.3           No Other Licenses.  Except for the express licenses granted in
this Section 5, there are no other licenses, either express or implied, granted
to either party related to the Licensed Software or any other intellectual
property of Supplier.


5.4           Supplier Ownership.  All right, title, and interest in and to (i)
the Licensed Software and any information related to the Licensed Software,
including all Intellectual Property related to the foregoing, and (ii) all
Intellectual Property related to the hardware components of the Supplier’s
Products shall be and shall at all times remain the property of Supplier.

Page
 
20

--------------------------------------------------------------------------------

 



5.5           Distributor Ownership.  All right, title, and interest in and to
the Distributor Products, including all Intellectual Property related to the
foregoing, shall be and shall at all times remain the property of Distributor.


5.6           Further Assurances. Distributor agrees to assist Supplier, or its
designee, at Supplier’s expense, in every proper way to secure and enforce
Supplier’s ownership rights set forth in this Section 5.  Without limiting the
foregoing, upon request by Supplier, Distributor will execute all applications,
specifications, oaths, assignments and all other instruments that Supplier deems
necessary in order to apply for, obtain, and enforce such rights.
 
 
6.           DISTRIBUTORS OBLIGATIONS


6.1           General.  Distributor shall at all times during the term of this
Agreement maintain the capacity, facilities, equipment and personnel necessary
to carry out its obligations under this Agreement.


6.2           Forecasting.  Distributor shall on a monthly basis provide
Supplier with a ninety (90) day forecast of its expected need for Supplier
Products.  Distributor shall to the extent reasonably possible identify each
customer and potential customer and the number of Supplier Products allocated
thereto.  Supplier understands and agrees that such forecasts are not binding
commitments of Distributor, and Distributor agrees to keep such forecasts
reasonably current and to notify Supplier promptly of all material changes with
respect thereto.


6.3           Marketing Obligations.  Distributor shall (i) use its best efforts
to successfully stimulate interest in the Bundled Products within the Territory,
(ii) conduct its business in a manner that reflects favorably at all times on
the Supplier Products and Bundled Products and the good name, goodwill and
reputation of Supplier, (iii) avoid deceptive, misleading or unethical practices
that may be detrimental to Supplier, or the Supplier Products or the Bundled
Products, (iv) not make any representations, warranties or guarantees to third
parties with respect to Supplier, the Supplier Products or the Bundled Products
that are inconsistent with or in addition to those made in this Agreement or
made in writing by Supplier, and (v) not distribute the Bundled Products to any
person or entity that engages in illegal or deceptive trade practices or any
other practices proscribed under applicable law.


6.4           Reporting and Fees for Software Product.  Within thirty (30) days
following the end of each month Distributor shall provide Supplier with a
written report specifying (i) the total number of copies of the Bundled Product
that were sold during the preceding month (ii) the total amount of fees due to
Supplier for such sales and, if payment is due, the total amount of such
payment, and (iii) for each pilot pursuant to Section 8.3, a report regarding
the customer associated with the pilot.



Page
 
21

--------------------------------------------------------------------------------

 

6.5           End-User Support.  Supplier shall provide support relating to the
Bundled Product to its customers in accordance with Appendix 2.


6.6           Error Reporting.  Distributor will promptly provide to Supplier
information regarding any Errors discovered by Distributor or Distributor’s
customers.


7.           SUPPLIER’S OBLIGATIONS


7.1           Order Fulfillment and Shipping Dates.  Upon acceptance of a
Purchase Order, Supplier will use commercially reasonable efforts to fill such
order as provided herein.  Shipping dates will be established by Supplier upon
acceptance of Purchase Orders from Distributor and will be as close as possible
to Distributor’s requested date.  Unless given written instruction by
Distributor, Supplier shall select the carrier.


7.2           Shipping Terms.  Shipping terms are F.O.B. Origin, Supplier’s
applicable distribution facility.  Risk of loss shall pass from Supplier to
Distributor upon delivery to the common carrier or Distributor’s representative
at the F.O.B. point.  Delivery shall be deemed made upon transfer of possession
of the Supplier Products to the carrier.


7.3           Support.   Supplier shall provide second-level and third-level
support relating to the Licensed Software directly to End User in accordance
with Appendix 2.


8. PURCHASE OF SUPPLIER PRODUCTS BY DISTRIBUTOR; PRICING; PAYMENT


8.1           Acceptance of Orders.  Distributor shall order Supplier Products
by completing Supplier’s standard order form (each, a “Purchase Order”), all of
which shall be subject to acceptance by Supplier.  Supplier shall acknowledge
receipt of each Purchase Order in writing within fifteen (15) days of receipt
and shall either accept or reject such Purchase Order.  In the event Supplier
fails to acknowledge receipt of any Purchase Order within such fifteen (15) day
period, such Purchase Order shall be deemed rejected.  In the event Supplier
rejects a Purchase Order, the Parties shall negotiate in good faith regarding
possible changes in such Purchase Order that would make it mutually acceptable.


8.2           Pricing.  Distributor shall pay to Supplier the then-current list
price minus the applicable discounts set forth in Appendix 4.  Distributor shall
set its own prices for the Bundled Products in consultation with Supplier.  The
prices listed in Exhibit B do not include any additional charges for shipment,
insurance, taxes, duties, handling, or similar costs, all of which shall be paid
by Distributor.  The prices for the Supplier Products set forth on Exhibit B
shall be subject to change from time to time.  Supplier shall provide
Distributor with written notice thirty (60) days in advance of the effective
date of any such price increases.  Price changes will apply to Supplier Products
that are ordered by Distributor on or after the effective date of the list price
change.



Page
 
22

--------------------------------------------------------------------------------

 

8.3           Pilots and Product Demonstrations.   Notwithstanding Section 8.2,
Distributor may distribute the Bundled Products in accordance with Section 4 at
no charge to a reasonable number of pilots.  Distributor may also make Bundled
Product presentations to prospective customers demonstrating the use of the
Bundled Products at no charge.  The total duration of a pilot for any particular
customer shall be limited to a maximum duration of six (6) weeks unless
Distributor has obtained Supplier’s prior written consent to a longer term.


8.4           Product Changes.  Supplier may, at its sole discretion and without
incurring any liability to the Distributor, change the features of or
discontinue the manufacture, license or sale of any Supplier Product available
hereunder.  Supplier shall use commercially reasonable efforts to notify the
Distributor in advance of any such change, but the Distributor understands and
agrees that Supplier cannot and does not make any warranty in regards to advance
notice of such change.


8.5           Invoices and Payment. The balance owed by Distributor for each
Purchase Order (collectively with the Nonrefundable Fee, the “Fees”) shall be
due and payable not later than forty-five (45) days after shipment of the
Supplier Products to Distributor.  Distributor hereby grants to Supplier a
purchase money security interest in the Supplier Products and any proceeds
Distributor receives from the sale thereof until payment of the full Fees to
Supplier.  Distributor agrees to perform all acts Supplier reasonably deems
necessary or appropriate to perfect and maintain such security interest.


8.6           Change Order.  Distributor may cancel any Purchase Order at no
charge by delivering prior written notice to Supplier at least 10 days prior to
the scheduled shipment date.  Thereafter, Distributor shall be responsible for
the full amount of the Fees under such Purchase Order.  Distributor may
reschedule any Purchase Order one time for up to 10 days at no charge by
delivering prior written notice to Supplier at least 2 days prior to the
scheduled shipment date.  Thereafter, Supplier shall be entitled to ship the
Supplier Products and Distributor shall be responsible for the full amount of
the Fees under such Purchase Order.


8.7           Late Fees.  Any overdue payments shall bear a late payment fee of
one and a half percent (1.5%) per month, or, if lower, the maximum rate allowed
by law.


8.8           Taxes. Distributor shall be required to pay all taxes, duties, and
other charges of any nature (including without limitation sales, use, excise,
property, withholding, and value added taxes) that are or may be levied or
imposed by any government authority in connection with the transactions
hereunder (other than taxes based on Supplier’s net income), and shall reimburse
Supplier for any such amounts that are paid by or collected from Supplier or
withheld from amounts due to Supplier hereunder.


8.9           No Set-Off.  Distributor will not set-off or offset against fees
or royalties due to Supplier hereunder amounts that Distributor claims are due
to it.  Distributor will bring any claims or causes of action it may have in a
separate action and waives any rights it may have to offset, set-off, or
withhold payment due under this Agreement.

Page
 
23

--------------------------------------------------------------------------------

 



9.           MARKETING


9.1           Publicity. Within thirty (30) days following the date of this
Agreement, the parties agree to issue a joint press release to announce their
relationship.  Neither party shall issue any press release or make any other
public announcement or communication regarding the transactions contemplated by
this Agreement without the prior written approval of the other, which approval
shall not be unreasonably withheld or delayed.


9.2           Marketing Communication Materials.  Supplier will provide
marketing communications materials necessary to support Distributor’s marketing
of Bundled Products (e.g., electronic versions of literature, white papers,
logos, etc.).  Subject to the terms of this Agreement, Supplier hereby grants to
Distributor a non-exclusive, non-transferable, non-sublicensable license to
distribute such materials in electronic and print format.  Distributor shall
distribute such materials solely in conjunction with its marking efforts
hereunder.  Distributor may modify, remove, or append such materials with
Supplier’s prior written consent.  Upon termination of this Agreement,
Distributor shall return to Supplier or destroy all copies of the materials
provided under this Section 9.2 that have not been distributed by Distributor as
of the effective date of termination.
 
 
10.           CONFIDENTIALITY


10.1           Protection of Confidential Information.  Each party recognizes
the importance to the other of the other’s confidential or proprietary
information that may be providing to such party in connection with this
Agreement (“Confidential Information”), and recognizes that the disclosing
party’s Confidential Information (and the confidential and proprietary nature
thereof) is critical to the business of the disclosing party and that each party
would not enter into this Agreement without assurance that such information and
the value thereof will be protected as provided in this Section 10.  As a
result, each party agrees: (a) to hold the other’s Confidential Information and
any information derived there from in confidence and use all reasonable efforts
with respect to the handling and protection of such Confidential Information
(including, without limitation, all precautions the recipient employs with
respect to its own Confidential Information); and (b) to only use such
Confidential Information in its performance of its obligations under this
Agreement and its exercise of those rights and licenses granted under this
Agreement.  Further, each party agrees not to circulate Confidential Information
within its organization except to those employees, officers and directors who
have a legitimate “need to know” such information and who are obligated by
appropriate written agreements to keep such information confidential in a manner
no less restrictive than set forth in this Agreement, and each party
acknowledges and agrees that it is responsible and liable for such persons’
compliance with such obligations.



Page
 
24

--------------------------------------------------------------------------------

 

10.2           Exclusions. Confidential Information will not include information
that the receiving party can prove (a) was rightfully in the receiving party’s
possession or known to the receiving party without any obligation of
confidentiality prior to receipt from the disclosing party; (b) was
independently developed by the receiving party as a matter of record without
reference to the disclosing party’s Confidential Information; (c) was obtained
from a third party who was not prohibited from transmitting the information to
the receiving party by a contractual, legal or fiduciary obligation to the
disclosing party; or (d) was or became generally available to the public other
than as a result of disclosure by the receiving party; provided, however, that
should any information come within any circumstance listed in this sentence,
this sentence does not authorize the receiving party to infringe any
Intellectual Property of the disclosing party.


10.3           Disclosures Required by Law.  If the receiving party is required
to disclose the disclosing party’s Confidential Information by law or a
governmental authority, including pursuant to a subpoena or court order, such
Confidential Information may be disclosed, provided that the receiving party:
(a) promptly notifies the disclosing party of the disclosure requirement; (b)
cooperates with the disclosing party’s reasonable efforts to resist or narrow
the disclosure and to obtain an order or other reliable assurance that
confidential treatment will be accorded the disclosing party’s Confidential
Information; and (c) furnishes only Confidential Information that the party is
legally compelled to disclose according to advice of its legal counsel.


11.           REPRESENTATIONS AND WARRANTIES


11.1           Warranty.  Supplier warrants to Distributor that the Supplier
Products shall in normal use conform in all material respects to their
specifications set forth in the Documentation for a period defined in Appendix 5
(“Warranty Period”).  All dates are calculated from the date of shipment to
Distributor.  In the event of a failure of any Supplier Product to conform to
its specifications during the period defined in Exhibit D (“Warranty Periods”),
Distributor shall return any such non-conforming Supplier Product to Supplier
for Supplier’s inspection.  In the event that Supplier determines that such
Supplier Product does not conform to its specifications, Supplier shall have the
right, at its sole option, either: (i) to repair such Supplier Product to make
it conform to its specifications; (ii) to replace such Supplier Product with a
conforming Supplier Product; or (iii) to pay Distributor a pro-rated refund of
money paid by Distributor for such non-conforming Supplier Product less a
reasonable amount for the use of such Supplier Product to date.  The foregoing
expresses Distributor’s sole remedy, and Supplier’s sole liability, for any
breach of warranty by Supplier hereunder.



Page
 
25

--------------------------------------------------------------------------------

 

11.2           Scope of Warranty and Exclusions.  The foregoing warranty is for
the sole and exclusive benefit of Distributor, and does not extend to any third
parties, including without limitation any customers.  The foregoing warranty is
solely and exclusively for Supplier Products, and does not apply to any other
goods or services of Supplier, Distributor or of third parties, and does not
apply to the combination of Supplier Products with any other goods or services,
or for any misuse or abuse of Supplier Products, or the use of Supplier Products
in any manner inconsistent with the applicable Documentation.  Distributor shall
not extend on Supplier’s behalf any warranty from Supplier, nor shall
Distributor direct or instruct any third party, including without any customers,
to contact Supplier directly or indirectly with respect to either the Supplier
Products or the Bundled Products.  In the event that any such third party
contacts Supplier directly with respect to either the Supplier Products or the
Bundled Products, Supplier shall direct such third party to contact Distributor
directly.


11.3           Product Returns.  Prior to returning any Supplier Product,
whether for exchange or warranty or non warranty action, Distributor must obtain
a return materials authorization (“RMA”) number from Supplier, and display such
RMA number prominently on the packaging for any such returned Supplier
Products.  Distributor must return all Supplier Products to Supplier with
shipping charges prepaid.  Supplier will not accept collect shipments.  Any
Products returned to Supplier other than in accordance with the terms of this
Agreement may be refused by Supplier, at its sole discretion.


11.4           Out of Warranty Repair.  For Supplier Products which fail to
conform to their specifications after the applicable warranty period has expired
but during the term of this Agreement, Distributor may return such Supplier
Products to Supplier for repair or replacement at Supplier’s then-current prices
and terms after obtaining an RMA number.
 
 
12.           INDEMNITY


12.1           By Supplier.  Supplier shall defend or settle at its expense any
third party claim or suit instituted against Distributor arising out of or in
connection with an assertion that a Supplier Product infringes upon any United
States patent, any trademark rights enforceable in the United States, or any
copyright enforceable in the United States, or misappropriates any trade
secret.  Supplier shall pay any damages, costs of suit and reasonable attorneys’
fees, if any, finally awarded against Distributor that are attributable to any
such suit or the amount of the settlement thereof.


12.2           Additional Supplier Obligations.  In addition to the obligations
of Section 12.1 above, if Supplier determines that a Supplier Product (or any
portion thereof) is or may be subject to an infringement claim, Supplier may, at
its option and expense, either procure for Distributor the right to continued
using the Supplier Products and the licenses granted under this Agreement, or
replace or modify the allegedly infringing component or item so that it becomes
non-infringing but substantially equivalent in functionality and
performance.  If Supplier determines that neither of the foregoing alternatives
is financially practical or otherwise reasonably available, Supplier may
immediately terminate this Agreement.

Page
 
26

--------------------------------------------------------------------------------

 



12.3           Exceptions and Limitations.  Supplier’s obligations under this
Section 12 will not apply with respect to any of the Products or portions or
components thereof that are (i) provided by any third party, (ii) modified by
any person other than Supplier where the alleged infringement relates to such
modification, (iii) combined with other software or unsupported hardware where
the alleged infringement relates to such combination, or (iv) used other than in
accordance with this Agreement or the Documentation, nor shall Supplier’s
obligations under this Section 12 apply with respect to the Products to the
extent the alleged infringement relates to the bundling and not to the Supplier
Products standing alone.  In addition, Supplier’s obligations hereunder will not
apply to any alleged infringement occurring after Distributor has received
written notice from Supplier of such suit or proceeding unless Supplier has
given written permission for such continuing infringement.


12.4           By Distributor.  Distributor shall indemnify, defend, and hold
Supplier harmless from and against any and all costs of suit and damages,
including but not limited to attorneys’ fees and costs, awarded in or paid in
the settlement of any third party claim or suit instituted against Supplier
arising out of, under or in connection with: (i) any claim of infringement or
misappropriation of any Intellectual Property excluded from Supplier’s indemnity
obligation by Section 12.3 above to the extent any such misappropriation or
infringement is caused by actions taken or allowed by Distributor;
(ii) Distributor’s misrepresentation of the functionality of the Supplier
Products or maintenance and support services provided or offered by Supplier, or
any services provided or offered by Distributor; (iii) any representations or
warranties made by Distributor to customers beyond the scope of this Agreement,
including, without limitation, Exhibit C, or otherwise expressly authorized in
writing by Supplier; (iv) Distributor’s breach of the provisions of Section 4.6
above; (v) Distributor’s violation or alleged violation of any applicable laws;
or (vi) the conduct of Distributor’s business.



Page
 
27

--------------------------------------------------------------------------------

 

12.5           Procedures.  The indemnification obligations set forth in this
Section 12 will not apply unless: (a) the party claiming indemnification
provides written notice to the other party of a claim, demand, suit or action,
promptly after such claim, demand, suit or action, is asserted in writing or by
legal action against the party claiming indemnification, provided that the
failure of the party claiming indemnification to so notify the indemnitor shall
not relieve the indemnitor from any obligation which the indemnitor would
otherwise have pursuant to this Agreement except to the extent that the
indemnitor has been materially prejudiced by such failure to so notify; (b) the
party claiming indemnification furnishes to the indemnitor, on request,
information reasonably available to the indemnified party for such defense; and
(c) the party claiming indemnification allows the indemnitor sole control of the
defense and settlement of such claim, demand, suit or action, provided that the
indemnified party shall have the right to employ separate counsel and
participate in the defense and investigation of such claim, demand, suit or
action at its sole cost.  In the event any such claim, demand, suit or action is
based partially on an indemnified claim described in Section 12.1 and partially
on an indemnified claim described in Section 12.4, any payments and reasonable
attorneys fees incurred in connection with such claims are to be apportioned
between the parties in accordance with the degree of cause attributable to such
party.


12.6           Sole Remedy, Exclusive Liability.  THE FOREGOING PROVISIONS OF
THIS SECTION 12 STATE THE ENTIRE LIABILITY AND OBLIGATIONS OF SUPPLIER AND THE
EXCLUSIVE REMEDY OF DISTRIBUTOR WITH RESPECT TO ANY ALLEGED VIOLATION OR
INFRINGEMENT OF ANY PROPRIETARY RIGHTS OF ANY THIRD PARTY.


13.           LIMITATIONS OF LIABILITY


EXCEPT WITH RESPECT TO LIABILITY ARISING UNDER SECTIONS 5 (LICENSES), 10
(CONFIDENTIALITY), OR 12 (INDEMNITY), IN NO EVENT WILL EITHER PARTY BE LIABLE TO
THE OTHER PARTY FOR (A) SPECIAL, CONSEQUENTIAL, INCIDENTAL OR OTHER DAMAGES,
HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, AND WHETHER OR NOT SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE OR (B) AGGREGATE LIABILITY IN
EXCESS OF THE TOTAL FEES PAID OR OWED TO SUPPLIER BY DISTRIBUTOR FOR SUPPLIER
PRODUCTS HEREUNDER.


14.           TERM AND TERMINATION


14.1           Term. This Agreement will take effect on the Effective Date, and,
unless earlier terminated as set forth herein, shall continue for 3 years.   The
Agreement shall automatically renew for successive one-year periods unless
either party provides the other with written notice of its intent to not renew
at least sixty days prior to the expiration of the then current term.



Page
 
28

--------------------------------------------------------------------------------

 

14.2           Termination for Cause.  A party may terminate this Agreement by
written notice if the other party materially breaches its obligations hereunder
and the other party has not cured such breach within thirty (30) days after
written notice thereof from the non-breaching party.


14.3           Effect of Termination.  Upon termination or expiration of this
Agreement, all of the rights and obligations of the parties shall terminate
except for Sections 6, 8.5, 8.7, 8.8, 8.9, 10, 11, 12, 13, 14.3 and 15, which
shall survive any such termination or expiration.   In addition, should any
customer End User Agreements extend beyond the termination of this Agreement,
Sections 6.5 and 7.3 shall remain in effect solely to the extent necessary to
fulfill each party’s obligations with respect to such Customer for the duration
of such End User Agreement.


15.           GENERAL


15.1           Auditing.  Supplier or an independent third party authorized by
Supplier may, with at least five (5) days prior notice to Distributor, enter
onto the premises of Distributor during Distributor’s normal business hours,
with Distributor’s assistance and cooperation, to verify compliance with the
terms of this Agreement.


15.2           Governing Law; Forum.  This Agreement shall be governed by the
laws of the State of Texas, without regard to principles of conflict of
laws.  Should either party wish to initiate litigation related to this Agreement
against the other party, such action shall take place exclusively in the state
or federal courts located in Colin (Collin) County, Texas. Each party shall be
entitled to enforce a judgment or injunction in any court of competent
jurisdiction.


15.3           Assignment.  Neither party may assign this Agreement or the
rights or obligations thereunder without the written consent of the other
party.  However, notwithstanding the foregoing, Supplier may assign this
Agreement as part of a merger, acquisition, or sale of all or substantially all
of Supplier’s assets.  Any purported assignment that is in breach of this
section shall be null and void.  This Agreement will be binding upon and inure
to the benefit of the parties hereto and their respective permitted successors
and assigns.


15.4           Severability.  If any provision of this Agreement, or the
application thereof, shall for any reason and to any extent be held to be
invalid or unenforceable, the remainder of this Agreement and the application of
such provision to other persons or circumstances shall be interpreted so as best
to reasonably effect the intent of the parties hereto.  The parties further
agree to replace such invalid or unenforceable provision of this Agreement with
a valid and enforceable provision that will achieve, to the extent possible, the
economic, business and other purposes of the invalid or unenforceable provision.



Page
 
29

--------------------------------------------------------------------------------

 

15.5           Entire Agreement.  This Agreement and the attached exhibits
constitute the entire understanding and agreement of the parties hereto with
respect to the subject matter hereof and thereof and supersede all prior and
contemporaneous agreements or understandings, inducements or conditions, express
or implied, written or oral, between the parties with respect hereto and
thereto.


15.6           Amendment and Waivers.  Any term or provision of this Agreement
may be amended, and the observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively) only by a writing signed by the party to be bound thereby.  The
waiver by a party of any breach hereof for default in payment of any amount due
hereunder or default in the performance hereof shall not be deemed to constitute
a waiver of any other default or any succeeding breach or default.


15.7           Notices. All notices, requests, demands and other communications
made under, pursuant to or in accordance with this Agreement, except for normal
day-to-day business communications which may be made orally or in a writing sent
by fax, regular mail or hand delivered without need for a receipt, shall be in
writing and shall either be delivered personally or deposited in the United
States mails and sent by first-class mail, certified, return receipt requested,
postage prepaid and properly addressed as follows:


If to Purchaser, to:


Telmarine Communications Inc
6509 Windcrest Drive #160
Plano Texas 75024
ATTN: Chief Executive Officer


If to Seller, to:


Cistera Networks Inc
6509 Windcrest Drive #160
Plano Texas 75024
ATTN: Chief Executive Officer (President?)


15.8           Independent Contractor Relationship.  Nothing contained in this
Agreement shall be deemed or construed as creating a joint venture or
partnership between any of the parties hereto.  No party is by virtue of this
Agreement authorized as an agent, employee or legal representative of any other
party.  No party shall have the power to control the activities and operations
of any other and their status is, and at all times, will continue to be, that of
independent contractors with respect to each other.  No party shall have any
power or authority to bind or commit any other.  No party shall hold itself out
as having any authority or relationship in contravention of this Section.



Page
 
30

--------------------------------------------------------------------------------

 

15.9           Non-Solicitation.  During the term of this Agreement and for a
period of one (1) year after termination thereof, each party agrees that it will
not, and will ensure that its affiliates do not, directly or indirectly, solicit
or attempt to solicit for employment any persons employed by the other party or
contracted by the other party to provide services to such party.


15.10           Injunctive Relief.  The parties agree that any breach of the
license or confidential information sections of this Agreement would result in
irreparable injury for which there is no adequate remedy at law.  Therefore, in
the event of any breach or threatened breach of the license or confidential
information sections of this Agreement, the aggrieved party will be entitled to
seek equitable relief, in addition to its other available legal remedies, in a
court of competent jurisdiction.


15.11           Force Majeure.  Neither party shall be deemed to have breached
any provision of this Agreement, other than the payment of money, as a result of
any delay, failure in performance, or interruption of service resulting directly
or indirectly from acts of God, network failures, acts of civil or military
authorities, civil disturbances, wars, energy crises, fires, transportation
contingencies, interruptions in third-party telecommunications or Internet
equipment or service, other catastrophes, or any other occurrences which are
beyond such party’s reasonable control.


15.12           Legal Fees.  The prevailing party in any legal action shall be
entitled to recover reasonable attorneys’ fees and expenses in connection with
such action.


15.13           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same instrument.


IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
day and year first above written.


For Telmarine:
 
Telmarine Communications Inc
By: Gregory Royal
Chief Executive Officer
 
 
___________________________
 
For Cistera:
 
Cistera Networks Inc
By James T Miller
President
 
 
_______________________________


Page
 
31

--------------------------------------------------------------------------------

 

APPENDIX 1 – DISTRIBUTOR PRODUCTS


·  
Telmarine CommServer 2500

·  
Telmarine CommBridge 500

·  
Telmarine DataBridge 250




Page
 
32

--------------------------------------------------------------------------------

 

APPENDIX 2 – SUPPORT


1. Telmarine offers services on the Support Terms as follows:


a.  
Upon request by the Licensee advice by telephone on the use of the Software;

b.  
Upon request by the Licensee information and advice by telephone as to
forthcoming new releases of the Software;

c.  
Upon request by the Licensee the diagnosis of faults in the Software and
instructions as to the rectification of such faults by telephone;

d.  
Upon request by the Licensee and upon return of the media containing the
previous release the creation and despatch to the Licensee of Maintenance
Releases;

e.  
Upon request by the Licensee and upon return of the media containing the
previous release the despatch to the Licensee from time to time of any New
Release of the Software.



2.           The Licensee shall supply in writing to Telmarine a detailed
description of any fault requiring the Support Services and the circumstances in
which it arose forthwith upon becoming aware of the same.


3.           Between the hours of 8.30 am and 5.30 pm Monday through to Friday
(excluding bank and other public holidays) Telmarine shall use its reasonable
endeavors to respond to the Licensee within 24 hours of a request for Services.


4.           The Services shall not include the diagnosis and rectification of
any fault resulting from:
a.  
The improper use operation or neglect of the Software or the equipment upon
which they are run:

b.  
The modification of the Software or its merger (in whole or in part) with any
other software except as permitted by the License;

c.  
The failure by the Licensee to implement recommendations in respect of or
solutions to faults previously advised by Telmarine;

d.  
Any repair adjustment alteration or modification of the Software by any person
other than Telmarine without Telmarine’s prior consent;

e.  
The Licensee using a release of the Software which is not the latest release of
the Software from time to time and is not the release which was issued prior to
the latest release of the Software from time to time.

f.  
The use of the Software for a purpose for which it was not designed;

g.  
Rectification of lost or corrupted data arising for any reason other than
Telmarine’s own negligence;

h.  
Loss or damage caused directly or indirectly by operator error or omission;

i.  
Loss, damage or faults caused directly or indirectly by any alteration, upgrade
or new release of any software operating in conjunction or closely with the
Software;

j.  
a fault in the equipment or in any other software operating in conjunction with
or closely with the Software.


Page
 
33

--------------------------------------------------------------------------------

 

5.           With the exception of the faults set out in points 4.4.6 and 4.4.7
above, Telmarine shall upon request by the Licensee provide Support
notwithstanding that the fault results from any of the circumstances described
in clause 4.4 above or shall provide Support to the Licensee in circumstances
which are not covered by these Support Terms.


6.           Without prejudice to clause 4.5 above Telmarine shall be entitled
to levy reasonable Additional Charges in the manner set out in clause 4.7 below
if Support is provided in circumstances where any reasonably skilled and
competent data processing operator would have judged the Licensee’s request to
have been unnecessary.


7.           Additional Charges shall be levied by Telmarine monthly in arrears
and shall be paid by the Licensee (together with value added tax thereon) within
14 days of receipt of an invoice therefore.



Page
 
34

--------------------------------------------------------------------------------

 

APPENDIX 3 – END USER LICENSE AGREEMENT


You (“Licensee”) have acquired a device (“Hardware”) incorporating software
(“Licensed Software”) developed by Telmarine Networks (“Telmarine”), which also
includes software licensed by Telmarine from one or more software licensors
(“Third-Party Software”). These products, as well as associated media, printed
materials and “online” or electronic documentation are protected by
international intellectual property laws and treaties. The Licensed Software is
licensed, not sold. All rights reserved.


If you have employed/contracted a third party (“Third-Party Services Provider”)
and/or individual to install and configure the Hardware and/or Licensed
Software, then you hereby authorize the Third-Party Services Provider to accept
this EULA on your behalf.  Such acceptance occurs upon the installation and/or
configuration of the Hardware and Licensed Software.


IF YOU DO NOT AGREE WITH THIS END USER LICENSE AGREEMENT (“EULA”) DO NOT USE THE
TELMARINE TECHNOLOGY (DEFINED BELOW). INSTEAD, PROMPTLY CONTACT TELMARINE FOR
INSTRUCTIONS ON RETURN OF THE UNUSED TELMARINE TECHNOLOGY. ANY USE OF THE
LICENSED SOFTWARE, INCLUDING BUT NOT LIMITED TO USE ON THE HARDWARE OR OTHER
COMPUTING DEVICES, WILL CONSTITUTE YOUR AGREEMENT TO THIS EULA (OR RATIFICATION
OF ANY PREVIOUS CONSENT)


Interpretation


In this EULA, save where the context otherwise requires, the following words and
phrases shall have the following meanings:


"Agreement" this EULA together with any Purchase Order or other order form that
specifies the prices for and use of the Hardware and the Licensed Software.


"Telmarine Technology" one unit of the Hardware or the Licensed Software, sold
as a single product unit.


"Documentation" any documentation supplied to Licensee by Telmarine from time to
time during the term of this EULA and which relates to the Hardware or Licensed
Software.


"Intellectual Property Rights" patents, trade marks, service marks, registered
designs and applications for any of the foregoing, copyright, know-how
confidential information, trade or business names, design rights and any other
similar rights protected in any country.



Page
 
35

--------------------------------------------------------------------------------

 

"Object Code" the directly executable computer software program in binary code
derived from Source Code using a compiler or otherwise.


"Source Code" all material necessary to enable a programmer of reasonable skill
and experience to maintain and enhance software, including but not limited to,
logic, logic diagrams, flow charts, orthographic representations, algorithms,
routines, sub-routines, utilities, modules, file structures, coding sheets,
specifications and the program instructions.


License


1.1           License Grant.  Telmarine hereby grants to Licensee a personal,
perpetual, non-transferable and nonexclusive license to use the Telmarine
Technology solely for Licensee’s internal business purposes at a site owned or
leased by Licensee and specified on the Schedule of the Software License
Agreement. (each “Site”).  Documentation may be copied and used at a Site as
reasonably necessary in connection with Licensee’s authorized use of the
respective Telmarine Technology.


1.2           License Restrictions.  Licensee may not: (i) modify, adapt,
decompile, disassemble, or reverse engineer any Telmarine Technology; (ii)
create derivative works based on any Telmarine Technology; (iii) make copies of
any Telmarine Technology, except for one copy of the machine readable code of
the Licensed Software solely for backup or archival purpose; (iv) allow any
third party to use or have access to any Telmarine Technology or Documentation;
(v) transfer Telmarine Technology to any other location not specified in this
Agreement, or sublicense to any third party, any Telmarine Technology or
Documentation, or any part thereof; (vi) use any Telmarine Technology to perform
Value Added Services (as defined below) without prior written permission from
Telmarine. Any copy of any Telmarine Technology or Documentation made by
Licensee, including any partial copy, is the property of Telmarine.  Licensee
will include on each such copy all copyright, trademark and other proprietary
rights notices included by Telmarine on the originals.  As used in this
Agreement, “Value Added Services” means using the Telmarine Technology in
connection with providing services to any third party, including installation,
integration and testing of hardware, software and/or networking solutions.


1.3           Licensee may only use the Licensed Software on the Hardware.


Property Rights


2.1           Ownership.  Licensee acknowledges and agrees that: (i) the
Licensed Software and Documentation are the property of Telmarine or its
licensors, and not Licensee, and (ii) Licensee will use the Telmarine Technology
and Documentation only under the terms and conditions described herein.



Page
 
36

--------------------------------------------------------------------------------

 

2.2           No Publication.  The grant of the licenses hereunder and the
carrying out of the transactions contemplated hereby shall not be deemed
publication by either party of all or any portion of the Telmarine Technology.


2.3           Confidentiality.  Licensee acknowledges that the Telmarine
Technology and Documentation contain valuable proprietary information and trade
secrets of Telmarine and that it shall take reasonable measures to protect the
secrecy of, and avoid disclosure and unauthorized use of, the Telmarine
Technology and Documentation.  Without limiting the foregoing, Licensee agrees:
(i) to take with respect to the Telmarine Technology and Documentation at least
those measures that it takes to protect its own confidential information; and
(ii) that the Telmarine Technology and Documentation may not be disclosed,
reproduced, summarized, distributed or used except as necessary to exercise the
license granted hereunder.


2.4           Trademarks. Licensee acknowledges Telmarine’s ownership of the
trademark "Telmarine" the Telmarine Technology names, and all related trademarks
and service marks.  Licensee further acknowledges that it will acquire no
interest in such trademarks and service marks by virtue of this Agreement or the
performance by Licensee of its duties and obligations under this
Agreement.  Licensee agrees not to use the name "Telmarine" or any of the
Telmarine Technology names or marks (or any confusingly similar name or symbol),
in whole or in part, as part of Licensee's business or trade name.


Telmarine grants to Licensee the non-exclusive, limited right to use the
Telmarine Technology names and marks solely in connection with the license,
granted to Licensee under this Agreement.  Telmarine makes no warranty, express
or implied, to Licensee concerning the use or validity of such names and marks.


Upon termination of this Agreement, Licensee agrees not to use Telmarine’s
proprietary names and marks or any names or marks similar in sound or
appearance.


2.5           Third Party Software. The Telmarine Technology contains Third
Party Software. Some of the Third Party Software may be open source software
subject to an open source license other than the GPL. In addition, some of the
Third Party Software may be subject to a license agreement that limits its use,
distribution and modification. Licensee shall comply with the terms of the
applicable license for the Third Party Software.  Most Third Party Software is
distributed with a copy of the applicable license.  However, if Licensee is
unable to determine the applicable license for any Third Party Software,
Licensee shall not copy, redistribute, translate, decompile, reverse engineer,
or otherwise modify the Third Party Software, or rent, lease, or otherwise
transfer rights to the Third Party Software, without the written consent of the
owner of the Third Party Software.



Page
 
37

--------------------------------------------------------------------------------

 

Term and Termination


3.1           Term.  This Agreement shall commence on the Effective Date and
shall remain in effect unless terminated as provided herein. Termination of this
Agreement, unless terminated for cause under Subsection 4.2 below, shall not
affect any perpetual licenses. Such perpetual licenses shall continue in effect
and the terms and conditions contained in Subsection 3.3, Survival of
Obligations, shall govern such Telmarine Technology and Documentation.


3.2           Termination for Cause.  This Agreement shall terminate immediately
if Licensee attempts to reverse engineer the Telmarine Technology.  Otherwise,
this Agreement may be terminated by either party for a breach of any of its
material terms, provided the non-breaching party provides to the breaching party
30 days written notice describing such breach and offering the breaching party
an opportunity to cure.  Failure to cure a material breach within the notice
period shall result in automatic termination of this Agreement.


3.3           Survival of Obligations.  The obligations of the parties under
this Agreement, which by their nature would continue beyond the termination,
cancellation or expiration of this Agreement, shall survive termination,
cancellation or expiration of this Agreement.


3.4           Effect of Termination. Upon the termination of this Agreement:


(a)           All fees incurred by Licensee as of the date of termination will
be immediately due and payable to Telmarine.


(b)           All rights and licenses granted by Telmarine to Licensee under
this Agreement will terminate.


(c )           Licensee must immediately cease use of the Telmarine Technology,
remove the Licensed Software from all computers, servers and appliances, and
return all copies of the Telmarine Software and Documentation to Telmarine, or,
at Telmarine’s option, destroy all copies of the Telmarine Software and
Documentation in any form


(d)           Within five (5) business days of such termination, Licensee must
certify to Telmarine in writing that Licensee has complied with Section 3.4(c)
above.



Page
 
38

--------------------------------------------------------------------------------

 

Intellectual Property Indemnity


4.1           Indemnity.  Subject to the limitations of Sections 4.2 and 6.2,
Telmarine will defend, at its own expense, any claim, suit or proceeding brought
against Licensee to the extent it is based upon a claim that any Licensed
Program licensed pursuant to this Agreement infringes upon any patent or any
copyright or trade secret of any third party.  Licensee agrees that it shall
promptly notify Telmarine in writing of any such claim or action and give
Telmarine full information and assistance in connection therewith.  Telmarine
shall have the sole right to control the defense of any such claim or action and
the sole right to settle or compromise any such claim or action.  If Licensee
complies with the provisions hereof, Telmarine will pay damages, costs and
expenses finally awarded to third parties against Licensee in such action
(except as limited by Sections 4.2 and 6.2).  If the Telmarine Technology is, or
in Telmarine’s opinion might be, held to infringe as set forth above, Telmarine
may, at its option replace or modify such Telmarine Technology so as to avoid
infringement, or procure the right for Licensee to continue the use of such
Telmarine Technology.  If neither of such alternatives is, in Telmarine’s
opinion, commercially reasonable, such Telmarine Technology shall be returned to
Telmarine and Telmarine’s shall refund the License Fee paid by Licensee to
Telmarine for such Telmarine Technology.


4.2           Limitations.  Telmarine will have no liability for, and no
obligation to defend Licensee against, any claim of infringement to the extent
such claim is based on (a) use of a Telmarine Technology outside the scope of
this Agreement; (b) use of a superseded or altered release of a Telmarine
Technology if the infringement would have been avoided by the use of a current
unaltered release of the Telmarine Technology; (c) the combination, operation,
or use of a Telmarine Technology with other software, hardware or other
materials if such infringement would have been avoided by avoiding the use of
the Telmarine Technology with such software, hardware or other materials; (d) a
theory of inducement of infringement or contributory infringement; (e) any
modification of the Telmarine Technology not made by Telmarine; or (f)
Licensee’s use of the Telmarine Technology after Telmarine’s notice that
Licensee shall cease use of the Telmarine Technology due to such claim.


4.3           Entire Liability.  TO THE FULL EXTENT PERMITTED BY LAW, THE
FOREGOING STATES THE ENTIRE LIABILITY OF TELMARINE TO LICENSEE CONCERNING
INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS, INCLUDING BUT NOT LIMITED TO
PATENT, COPYRIGHT AND TRADE SECRET RIGHTS.



Page
 
39

--------------------------------------------------------------------------------

 

WARRANTY


5.1           Licensed Software Warranty. Telmarine warrants that for a period
of sixty (60) days from the date of delivery (the “Warranty Period”), the
Licensed Software will operate substantially in accordance with the applicable
Documentation. Telmarine does not warrant that the functions contained in the
Telmarine Technology will meet Licensee’s requirements or that the operation of
the Telmarine Technology will be uninterrupted or error free. If, during the
Warranty Period, the Licensed Software does not operate substantially in
accordance with such Documentation, Licensee may so inform Telmarine in writing
and provide to it, such information and materials as Telmarine may reasonably
request to document and reproduce such problem and to verify whether any
proposed solution corrects such problem.  Such information may include a written
explanation of such problem, a written description of the operating environment,
and (if permitted) a copy of any software program used with the Telmarine
Technology.  Following the receipt of such information and materials, if
Telmarine determines that the Licensed Software does not operate substantially
in accordance with such Documentation, then Telmarine will at its election, (a)
modify the Telmarine Technology so that it does operate substantially in
accordance with such Documentation,  (b) replace the Licensed Software with
other Telmarine products offering substantially similar functionality or, (c) if
(a) or (b) is not commercially feasible, refund the License Fee paid by Licensee
to Telmarine for such Licensed Software. The foregoing is Telmarine’s and its
licensors’ entire liability to Licensee, and Licensee’s exclusive remedy for
defects in any Licensed Software.


5.2           Exclusions.  Telmarine will have no responsibility, warranty or
other obligations whatsoever with respect to:  (a) the use of Telmarine
Technology in a manner inconsistent with the respective Documentation or this
Agreement, (b) any Telmarine Technology which has been modified by anyone other
than Telmarine, (c) failure of a Telmarine Technology as a result of accident,
abuse or misapplication.


5.3           Limited Media Warranty.  Telmarine represents and warrants that
the media, if any, on which the Licensed Software is furnished will be free from
defects in material and workmanship under normal use for a period of sixty (60)
days from the date of delivery of the Telmarine Technology to Licensee.


5.4           Licensed Hardware Warranty. Telmarine warrants that for a period
of one year from the date of delivery (the “ Licensed Hardware Warranty
Period”), the Licensed Hardware licensed hereunder as part of the Telmarine
Technology will operate substantially in accordance with the respective
Documentation, subject to the restrictions of Clauses 5.2 and 5.3.



Page
 
40

--------------------------------------------------------------------------------

 

5.5           No Other Warranties.  THE EXPRESS WARRANTIES IN THIS SECTION 5 ARE
IN LIEU OF ALL LIABILITIES OF TELMARINE FOR DAMAGES, ARISING OUT OF OR IN
CONNECTION WITH THE DELIVERY, USE OR PERFORMANCE OF THE LICENSED TECHNOLOGY OR
DOCUMENTATION.  TELMARINE EXPRESSLY DISCLAIMS, TO THE FULL EXTENT PERMITTED BY
LAW, ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, WITH REGARD TO THE LICENSED
TECHNOLOGY OR DOCUMENTATION, INCLUDING ALL IMPLIED WARRANTIES OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE OR ARISING FROM THE COURSE OF DEALING
BETWEEN THE PARTIES OR USAGE OF TRADE.  THESE DISCLAIMERS OF WARRANTY AND
LIMITATIONS OF LIABILITY CONSTITUTE AN ESSENTIAL PART OF THIS AGREEMENT.


Limitation of Liability


6.1            EXCEPT FOR TELMARINE’S OBLIGATIONS UNDER SECTION 5 ABOVE,
LICENSEE AGREES THAT TELMARINE’S LIABILITY UNDER THIS AGREEMENT SHALL NOT EXCEED
THE LICENSE FEE PAID BY LICENSEE TO TELMARINE FOR THE PARTICULAR LICENSED
TECHNOLOGY INVOLVED.  IN NO EVENT WILL TELMARINE BE LIABLE FOR COSTS OF
PROCUREMENT OF SUBSTITUTE PRODUCTS OR SERVICES, LOST PROFITS, LOSS OF DATA OR
ANY OTHER SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES OF WHATEVER NATURE ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE TELMARINE TECHNOLOGY OR THE
DOCUMENTATION, EVEN IF TELMARINE HAS BEEN NOTIFIED OF THE POSSIBILITY OF SUCH
DAMAGES AND NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED
WARRANTY.


6.2           YOUR USE OF THE HARDWARE AND/OR LICENSED SOFTWARE MAY BE REGULATED
BY STATE, FEDERAL OR LOCAL LAWS (INCLUDING, BUT NOT LIMITED TO, LAWS WITH
RESPECT TO INTERCEPTING AND RECORDING ELECTRONIC OR TELEPHONIC TRANSMISSIONS
AND/OR CONVERSATIONS) AND YOU ARE SOLELY RESPONSIBLE FOR COMPLYING WITH THESE
LAWS IN CONNECTION WITH THE USE AND OPERATION OF THE HARDWARE AND LICENSED
SOFTWARE.  NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT TO THE
CONTRARY, IN NO EVENT SHALL TELMARINE BE RESPONSIBLE OR LIABLE TO YOU OR ANY
THIRD PARTY FOR YOUR FAILURE TO COMPLY WITH THESE LAWS.



Page
 
41

--------------------------------------------------------------------------------

 

General


7.1           Notices.  All notices under this Agreement shall be sent to a
party at the respective address indicated in the introductory paragraph hereof,
or to such other address as such party shall have notified the other.  All such
notices so addressed shall be deemed duly given (a) upon delivery, if delivered
by courier or by hand (against receipt); or (b) three days after posting, if
sent by certified or registered mail, return receipt requested.


7.2           Governing Law; Jurisdiction; Attorneys’ Fees.  This Agreement
shall be construed and controlled by the laws of the State of Texas, without
reference to conflicts of law principles. If either party brings any action to
enforce any rights arising out of or relating to this Agreement (whether or not
suit is filed), the prevailing party shall be entitled to recover its costs and
expenses related to such action, including reasonable attorneys’ fees.


7.3           Export Controls.  Licensee specifically acknowledges that the
Telmarine Technology and Documentation may be subject to United States and other
country export control laws.  Licensee shall comply strictly with all
requirements of all applicable export control laws and regulations with respect
to all such software and materials.


7.4           Restricted Rights.  If Licensee is an agency, agent, unit, or
instrumentality of the United States Government then use, duplication or
disclosure of the Telmarine Technology is subject to the restrictions set forth
in subparagraphs (a) through (d) of the Commercial Computer Restricted Rights
clause at FAR 52.227 19 when applicable, or in subparagraph (c)(l)(ii) of the
Rights in Technical Data and Computer Software clause at DFARS 252.227 7013, or
at 252.211 7015, or to Telmarine’s standard commercial license, as applicable,
and in similar clauses in the NASA FAR Supplement. Contractor/manufacturer is
Telmarine Communications Inc, 6509 Windcrest Drive, Suite 160, Plano, TX 75024.


7.5           Severability.  If any provision in this Agreement is found or held
to be invalid or unenforceable, then the meaning of such provision shall be
construed, to the extent feasible, so as to render the provision enforceable,
and if no feasible interpretation would save such provision, it shall be severed
from the remainder of this Agreement which shall remain in full force and effect
unless the severed provision is essential and material to the rights or benefits
received by either party.  In such event, the parties shall use their best
efforts to negotiate, in good faith, a substitute, valid and enforceable
provision or agreement that most nearly affects their intent in entering into
this Agreement.


7.6           No Waiver.  A waiver of a breach or default under this Agreement
shall not be a waiver of any other breach or default.  Failure of either party
to enforce compliance with any term or condition of this Agreement shall not
constitute a waiver of such term or condition unless accompanied by a clear
written statement that such term or condition is waived.



Page
 
42

--------------------------------------------------------------------------------

 

7.7           No Assignment. This Agreement and the rights hereunder are not
transferable or assignable without the prior written consent of the parties
hereto.


7.8           Force Majeure.  Except for payments due under this Agreement,
neither party will be responsible for any failure to perform due to causes
beyond its reasonable control (each a "Force Majeure"), including, but not
limited to, acts of God, war, riot, embargoes, acts of civil or military
authorities, denial of or delays in processing of export license applications,
fire, floods, earthquakes, accidents, strikes, or fuel crises.


7.9           Entire Agreement; Modifications.  This Agreement contains the
entire understanding of the parties with respect to the matters contained
herein. Any deviations from or additions to the terms of this Agreement must be
in writing and will not be valid unless confirmed in writing by duly authorized
officers of Telmarine and Licensee.



Page
 
43

--------------------------------------------------------------------------------

 

APPENDIX 4 – DISCOUNT SCHEDULE




Software Discount A
60%
Hardward Discount B
40%
Support and Maintenance Discount C
20%




Page
 
44

--------------------------------------------------------------------------------

 

APPENDIX 5 – WARRANTY PERIOD


1 Licensed Software Warranty. Telmarine warrants that for a period of sixty (60)
days from the date of delivery (the “Warranty Period”), the Licensed Software
will operate substantially in accordance with the applicable Documentation.
Telmarine does not warrant that the functions contained in the Telmarine
Technology will meet Licensee’s requirements or that the operation of the
Telmarine Technology will be uninterrupted or error free. If, during the
Warranty Period, the Licensed Software does not operate substantially in
accordance with such Documentation, Licensee may so inform Telmarine in writing
and provide to it, such information and materials as Telmarine may reasonably
request to document and reproduce such problem and to verify whether any
proposed solution corrects such problem.  Such information may include a written
explanation of such problem, a written description of the operating environment,
and (if permitted) a copy of any software program used with the Telmarine
Technology.  Following the receipt of such information and materials, if
Telmarine determines that the Licensed Software does not operate substantially
in accordance with such Documentation, then Telmarine will at its election, (a)
modify the Telmarine Technology so that it does operate substantially in
accordance with such Documentation,  (b) replace the Licensed Software with
other Telmarine products offering substantially similar functionality or, (c) if
(a) or (b) is not commercially feasible, refund the License Fee paid by Licensee
to Telmarine for such Licensed Software. The foregoing is Telmarine’s and its
licensors’ entire liability to Licensee, and Licensee’s exclusive remedy for
defects in any Licensed Software.


2 Exclusions.  Telmarine will have no responsibility, warranty or other
obligations whatsoever with respect to:  (a) the use of Telmarine Technology in
a manner inconsistent with the respective Documentation or this Agreement, (b)
any Telmarine Technology which has been modified by anyone other than Telmarine,
(c) failure of a Telmarine Technology as a result of accident, abuse or
misapplication.


3 Limited Media Warranty.  Telmarine represents and warrants that the media, if
any, on which the Licensed Software is furnished will be free from defects in
material and workmanship under normal use for a period of sixty (60) days from
the date of delivery of the Telmarine Technology to Licensee.


4 Licensed Hardware Warranty. Telmarine warrants that for a period of one year
from the date of delivery (the “ Licensed Hardware Warranty Period”), the
Licensed Hardware licensed hereunder as part of the Telmarine Technology will
operate substantially in accordance with the respective Documentation, subject
to the restrictions of Clauses 5.2 and 5.3.



Page
 
45

--------------------------------------------------------------------------------

 

5 No Other Warranties.  THE EXPRESS WARRANTIES IN THIS SECTION ARE IN LIEU OF
ALL LIABILITIES OF TELMARINE FOR DAMAGES, ARISING OUT OF OR IN CONNECTION WITH
THE DELIVERY, USE OR PERFORMANCE OF THE LICENSED TECHNOLOGY OR
DOCUMENTATION.  TELMARINE EXPRESSLY DISCLAIMS, TO THE FULL EXTENT PERMITTED BY
LAW, ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, WITH REGARD TO THE LICENSED
TECHNOLOGY OR DOCUMENTATION, INCLUDING ALL IMPLIED WARRANTIES OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE OR ARISING FROM THE COURSE OF DEALING
BETWEEN THE PARTIES OR USAGE OF TRADE.  THESE DISCLAIMERS OF WARRANTY AND
LIMITATIONS OF LIABILITY CONSTITUTE AN ESSENTIAL PART OF THIS AGREEMENT.



Page
 
46

--------------------------------------------------------------------------------

 

EXHIBIT E - COPYRIGHT ASSIGNMENT AGREEMENT


This Agreement is made between Cistera Networks Inc of 6509 Windcrest Drive
#160, Plano Texas 75024, (“Cistera”) and Telmarine Communications Inc
(“Telmarine“), whose address is 6509 Windcrest Drive #160, Plano Texas 75024,
represents and warrants that he/she is the sole creator and owner of Cistera
LMRConnect and LMR Record (the “Work”), designed and holds the complete and
undivided copyright interest to the Work.


For valuable consideration, receipt and sufficiency of which are hereby
acknowledged, Telmarine and Cistera agree as follows:


Cistera does hereby sell, assign, and transfer to Telmarine, its successors and
assigns, the entire right, title and interest in and to the copyright in the
Work and any registrations and copyright applications relating thereto and any
renewals and extensions thereof, and in and to all works based upon, derived
from, or incorporating the Work, and in and to all income, royalties, damages,
claims and payments hereafter due or payable with respect thereto, and in and to
all causes of action, either in law or in equity for future infringement based
on the copyrights, and in and to all rights corresponding to the foregoing
throughout the world.


Cistera agrees to execute all papers and to perform such other proper acts as
Telmarine may deem necessary to secure for Telmarine or its designee the rights
herein assigned.


IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
day and year first above written.


Purchaser:
 
Telmarine Communications Inc
By: Gregory Royal
Chief Executive Officer
 
___________________________
 
Seller:
 
Cistera Networks Inc
By James T Miller
President
 
_______________________________




Page
 
47

--------------------------------------------------------------------------------

 

EXHIBIT F - TRADEMARKS ASSIGNMENT AGREEMENT


This TRADEMARK ASSIGNMENT AGREEMENT (this "Agreement") is made and entered into
this ___ day of _______ 2010, by and between TELMARINE COMMUNCIATIONS INC., a
Texas corporation ("Assignee") and CISTERA NETWORKS INC a Nevada corporation
("Assignor").


WHEREAS, the Assignor, a limited liability company (this is not correct? Not an
LLC)) registered in Nevada, owns the trademarks as defined in Appendix 1 (the
"Trademarks").


WHEREAS, the Assignee is a limited liability company (this is not correct? Not
an LLC ) register in Texas.


WHEREAS, the Assignor agrees to assign the Trademarks to the Assignee and the
Assignee agrees to accept the assignment of the Trademarks.


NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:


1.   Transfer of Trademarks


The Assignor agrees to change the registered owner of the Trademarks into the
Assignee and the Assignee agrees to accept the change of the registered owner of
the following Trademarks.


2.   Registration Fees


The registration for the change of the registered owner of the Trademarks shall
be undertaken by the Assignor and the Assignor shall bear the registration fees
incurred hereby.


3.   Representations and Warranties


3.1           The Assignor hereby represents and warrants as follows:


3.1.1           The Assignor has the exclusive ownership of the Trademarks and
no rights or equity of any third party is prejudiced due to the using of the
Trademarks. There is no litigation or any other disputes arising from or
relating to the Trademarks.


3.1.2           The Assignor, subject to its business scope and corporate power,
has obtained full authority and all consents and approvals of any other third
party and government necessary to execute and perform this Agreement, which
shall not be against any enforceable and effective laws or contracts.



Page
 
48

--------------------------------------------------------------------------------

 

3.1.3           Once this Agreement has been duly executed by both parties, it
will constitute a legal, valid and binding agreement of the Assignor enforceable
against it in accordance with its terms upon its execution.


3.1.4           The Assignor will not engage in any action that will be
detrimental to the validity of the Trademarks after the completion of the
assignment.


3.2           The Assignee hereby represents and warrants as follows:


3.2.2           The Assignee, subject to its business scope and corporate power,
has taken necessary steps and obtained full authority and all consents and
approvals of any other third party and governmental necessary to execute and
perform this Agreement, which shall not be against any enforceable and effective
laws or contracts.


3.2.3           Once this Agreement has been duly executed by both parties, it
will constitute a legal, valid and binding agreement of the Assignee enforceable
against it in accordance with its terms.


4.   Effective Date and Term


This Agreement has been duly executed by their authorized representatives as of
the date first set forth above and shall be effective simultaneously.


5.   Arbitration


Any controversy or dispute arising out of or relating to this Agreement or its
subject matter which the parties are unable to resolve within ten (10) days
after written notice by one party to the other party of the existence of such
controversy or dispute, may be submitted to binding arbitration by either party.
If so submitted to arbitration, the matter shall be finally settled by binding
arbitration conducted in accordance with the current rules and procedures of the
American Arbitration Association. Such arbitration shall take place in Dallas
Texas. The decision by the arbitrator on any matter submitted to arbitration
shall be binding and conclusive upon the parties, their heirs, successors and
assigns, as the case may be and they shall comply with such decision in good
faith. Each party hereby submits itself to the jurisdiction of the state and
federal courts within the State of Texas for the entry of judgment with respect
to the decision of the arbitrator hereunder. Judgment upon the award may be
entered in any state or federal court within the State of Texas and/or any other
court having jurisdiction.



Page
 
49

--------------------------------------------------------------------------------

 

6.   Applicable Law


This Agreement shall be governed in all respects by the laws of the State of
Texas applied to contracts made and to be fully performed entirely within such
State between residents of such State. All disputes arising out of this
Agreement shall be subject to the exclusive jurisdiction and venue of the Texas
state courts of Collin County, Texas (or, if there is exclusive federal
jurisdiction, the United States District Court of Texas), and the parties
consent to the personal and exclusive jurisdiction and venue of these courts.


7.   Amendment


Any amendment and supplement of this Agreement shall come into force only after
a written agreement is signed by both parties. The amendment and supplement duly
executed by both parties shall be part of this Agreement and shall have the same
legal effect as this Agreement.


8.   Severability


A Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited or invalid under applicable law,
such provision shall be ineffective to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Agreement, where the context requires, the singular shall
include the plural and the plural shall include the singular, and any gender or
the neuter gender shall include both other genders as the case may require.


IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
day and year first above written.


Purchaser:
 
Telmarine Communications Inc
By: Gregory Royal
Chief Executive Officer
 
___________________________
 
Seller:
 
Cistera Networks Inc
By James T Miller
President
 
_______________________________




Page
 
50

--------------------------------------------------------------------------------

 

APPENDIX 1 – TRADEMARKS


Telmarine Communications
LMR Connect
LMR Connect for Cisco IPICS
LMR Record for Cisco IPICS
LMR Record
Telmarine Comms Server
Telmarine Comms Bridge

Page
 
51

--------------------------------------------------------------------------------

 

EXHIBIT G – SELLER EXCEPTIONS


The Seller has no exceptions.

Page
 
52

--------------------------------------------------------------------------------

 

EXHIBIT H – PURCHASER EXCEPTIONS


The purchaser has no exceptions.



Page
 
53

--------------------------------------------------------------------------------

 

EXHIBIT I – PERPETUAL LICENSE AGREEMENT


This Perpetual License Agreement (the Agreement), effective as of __________
(the Effective Date), is entered into between Cistera Networks, Inc., a Nevada
corporation, with offices at  6509 Windcrest Drive, Plano TX 75024 (“Licensor”)
and Telmarine Communications Inc with offices at 6509 Windcrest Drive, Plano TX
75024 (“Licensee”). The parties agree as follows:


1.           DEFINITIONS


Documentation means the user guide and other documentation delivered by Licensor
in paper, digital or electronic form to Licensee with the Licensed Software.


Licensed Software means the source and object code version(s) of the computer
programs identified in the License Schedule in Appendix 1, and delivered to
Licensee by Licensor under this Agreement.


Perpetual Fee the one-time fee set out in the License Schedule payable by
Licensee to Licensor for the license to use the Licensed Software.


2.           LICENSED SOFTWARE.


2.1           License. Subject to the terms and conditions in this Agreement and
the Documentation, Licensor grants to Licensee a nonexclusive, transferable,
perpetual (subject to termination as set forth herein) right and license to use
the Licensed Software, for the business purposes of the Licensee.


2.3           Delivery. Unless otherwise agreed in writing, Licensor will
deliver one copy (by CD, FTP or otherwise) of the Licensed Software and
Documentation to Licensee promptly after execution of this Agreement.


2.4           The rights, titles and interests in the Licensed Software
conferred by the Licensor upon the Licensee pursuant to this Agreement shall
include the following rights, without limitation:


a.  
The right to use;

b.  
The right to modify, including the right to improve, translate and re-write into
another language or in another manner;

c.  
The right to adapt;

d.  
The right to integrate and incorporate into any existing or future work;

e.  
The right to exploit;

f.  
The right to grant licenses and sub-licenses;

g.  
The right to perform;

h.  
The right to distribute and cause the distribution;

i.  
The right to broadcast;

j.  
The right to communicate to the public by telecommunication;


Page
 
54

--------------------------------------------------------------------------------

 

k.  
The right to perform;

l.  
The right to reproduce;

m.  
The right to transfer to another environment (hardware, software, computer,
electronic, Web, multimedia, other);



5.           CONFIDENTIAL INFORMATION.


5.1           Definition. Confidential Information
means                                                                           all
financial, business or technical information, trade secrets, know-how or
software, including all analyses, digests and summaries, in any form, that is
disclosed by or for a party in relation to this Agreement, and which is marked
or otherwise identified as proprietary or confidential at the time of
disclosure, or which by its nature would be understood by a reasonable person to
be proprietary or confidential. Confidential Information does not include
information that the receiving party can demonstrate (a) wasalready rightfully
in its possession without restriction prior to receipt hereunder, (b) is
hereafter rightfully furnished to it without restriction by a third party
without breach of any separate nondisclosure obligation to the disclosing party,
(c) is or becomes generally available to the public without breach of this
Agreement or (d) is independently developed by thereceiving party without
reliance on such information. To avoid uncertainty, all Licensed Software,
Documentation and pricing information is Licensor's Confidential Information.


5.2           Confidentiality. Except for the specific rights granted by this
Agreement, neither party shall use or disclose any of the other's Confidential
Information without its written consent. A party receiving Confidential
Information shall use commercially reasonable care to protect it, including
limiting access to its employees and contractors who (a) have a need to know for
the purposes of this Agreement and (b)have been apprised of the confidentiality
restrictions in this Agreement. Each party shall bear the responsibility for any
breach of confidentiality by its employees and contractors. Promptly after any
expiration or termination of this Agreement (or at the disclosing party's
request at any time), the receiving party shall return to the other or, if so
directed, destroy all originals and copies of any Confidential Information and
all information, records and materials developed therefrom. Each party may only
disclose the general nature, but not the specific terms, of this Agreement
without the prior consent of the other party; provided, either party may provide
a copy of this Agreement or otherwise disclose its terms in connection with any
financing transaction or due diligence inquiry.


6.           WARRANTIES AND DISCLAIMERS.


6.1           Licensed Software. Licensor warrants to Licensee that, as
delivered by Licensor, the Licensed Software shall operate in substantial
conformance with the Documentation for a period of 90 days after the Effective
Date. Any warranty claim under this Section 7.1 must be made in writing during
such 90-day period. Licensor's sole obligation and Licensee's exclusive remedy
in respect thereof is to use reasonable efforts to repair or replace the
nonconforming Licensed Software or, at Licensor’s sole discretion, terminate
this Agreement upon written notice and refund the Perpetual Fee, upon return of
the Licensed Software.

Page
 
55

--------------------------------------------------------------------------------

 



6.2           Disclaimers. EXCEPT AS SPECIFICALLY PROVIDED HEREIN, THE LICENSED
SOFTWARE IS PROVIDED "AS IS" WITHOUT WARRANTY OF ANY KIND. LICENSOR AND ITS
SUPPLIERS DO NOT WARRANT THAT: THE LICENSED SOFTWARE WILL MEET LICENSEE'S
REQUIREMENTS; LICENSED SOFTWAREOPERATIONWILLBE UNINTERRUPTED OR ERROR-FREE; OR
ANY ERRORS WHICH MAY BE CONTAINED IN THE LICENSED SOFTWARE CAN OR WILL BE FIXED.
TO THE FULLEST EXTENT PERMITTED BY LAW, LICENSOR AND ITS SUPPLIERS HEREBY
DISCLAIM ALL OTHER WARRANTIES, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, WITH
RESPECT TO THE LICENSED SOFTWARE INCLUDING, WITHOUT LIMITATION, ALL IMPLIED
WARRANTIES OF TITLE, NON-INFRINGEMENT QUIET ENJOYMENT, ACCURACY, INTEGRATION,
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE AND ALL WARRANTIES ARISING
FROM ANY COURSE OF DEALING, COURSE OF PERFORMANCE OR USAGE OF TRADE.


7.           INDEMNIFICATION.


7.1           Infringement. Except as provided below, Licensor agrees to defend
Licensee against any claim by a third party that the Licensed Software infringes
a valid US patent (issued as of the Effective Date), or any copyright or trade
secret, of such third party, and to indemnify Licensee for settlement amounts or
damages, liabilities, costs and expenses (including reasonable attorneys' fees)
finally awarded and arising out of such claim; provided, that (a) Licensee
promptly provides Licensor written notice thereof and reasonable cooperation,
information, and assistance in connection therewith, and (b) Licensor shall have
sole control and authority to defend, settle or compromise such claim. If any
Licensed Software becomes or, in Licensor's opinion, is likely to become the
subject of any injunction preventing its use as contemplated herein, Licensor
may, at its option (1) obtain for Licensee the right to continue using such
Licensed Software or (2) replace or modify such Licensed Software so that it
becomes non-infringing without substantially compromising its principal
functions. If (1) and (2) are not reasonably available to Licensor, then it may
(3) terminate this Agreement upon written notice to Licensee and, after return
of the Licensed Software, refund to Licensee the depreciated value of such
Licensed Software, (calculated as the Perpetual Fees paid therefor, amortized on
a straight-line basis over a 3 year period from delivery).



Page
 
56

--------------------------------------------------------------------------------

 

7.2           Exclusions. Licensor shall have no liability or obligation to
Licensee hereunder with respect to any claim based upon (a) any use of the
Licensed Software not strictly in accordance with this Agreement, (b) use of any
Licensed Software in an application or environment or on a platform or with
devices for which it was not designed or contemplated,(c)
alterations,combinationsor enhancements of the Licensed Software not created by
Licensor, (d) Licensed Software that complies with Licensee's specific design
requirements, (e) Licensee's continuing allegedly infringing activity after
being notified thereof or its continuing use of any version of theLicensed
Software after being provided modifications that would have avoided the alleged
infringement or (f) any intellectual property right in which Licensee or any of
its affiliates has an interest.
8.3 Entire Liability. The foregoing states the entire liability of Licensor, and
Licensee's exclusive remedy, with respect to any actual or alleged violation of
intellectual property rights by the Licensed Software or any part thereof or by
its use or operation.


8.           LIMITATION OF LIABILITY.


EXCEPT WITH RESPECT TO LIABILITY ARISING UNDER SECTIONS 5 (LICENSES), 10
(CONFIDENTIALITY), OR (INDEMNITY), IN NO EVENT WILL EITHER PARTY BE LIABLE TO
THE OTHER PARTY FOR (A) SPECIAL, CONSEQUENTIAL, INCIDENTAL OR OTHER DAMAGES,
HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, AND WHETHER OR NOT SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE OR (B) AGGREGATE LIABILITY IN
EXCESS OF THE TOTAL FEES PAID OR OWED TO SUPPLIER BY DISTRIBUTOR FOR SUPPLIER
PRODUCTS HEREUNDER.
 
9.           TERM AND TERMINATION.


9.1           Term. This Agreement shall commence on the Effective Date and
continue perpetually, unless terminated as set forth herein.


9.2           Termination. This Agreement may be terminated (a) by Licensee at
any time upon at least 30 days prior written notice to Licensor, provided, that
together with such notice, Licensee pays Licensor, if any, all amounts then
payable or past due, provided further, that Licensor shall not refund to
Licensee any Perpetual Fees paid hereunder; (b) by either party if the other
party materially breaches a provision of this Agreement and fails to cure such
breach within 30 days (10 days in the case of any non-payment) after receiving
written notice of such breach from the non- breaching party; or (c) by either
party immediately upon written notice, if the other party makes any assignment
for the benefit of creditors, or a receiver, trustee in bankruptcy or similar
officer is appointed to take charge of any or all of the other party's property,
or the other party seeks protection under any bankruptcy, receivership, trust
deed, creditors arrangement, composition or comparable proceeding or such a
proceeding is instituted against the other party and is not dismissed within 90
days, or the other party becomes insolvent or, without a successor, dissolves,
liquidates or otherwise fails to operate in the ordinary course.



Page
 
57

--------------------------------------------------------------------------------

 

9.3           Effects of Termination. Upon expiration or termination of this
Agreement for any reason, all rights, obligations and licenses of the parties
hereunder shall cease, except that (a) all obligations that accrued prior to the
effective date of termination (including without limitation, payment
obligations) and any remedies for breach of this Agreement shall survive any
termination and (b) the provisions of Sections 4 (Proprietary Rights), 5
(Confidential Information), 6 (Payments), 7 (Warranty and Disclaimers), 8
(Indemnification), 9 (Limitation of Liability), 11 (General Provisions) and this
Section 10.3 shall survive.


10. GENERAL PROVISIONS.


10.1           Entire Agreement. This Agreement (including the attached
exhibits) constitutes the entire agreement between the parties with regard to,
and supersedes all prior negotiations, understandings or agreements (oral or
written) between the parties relating to, the subject matter of this Agreement
(and all past dealing or industry custom). Any inconsistent or additional terms
on any related purchase order, confirmation or similar form, even if signed by
the parties after the date hereof, shall have no force or effect under this
Agreement. This Agreement may be executed in one or more counterparts, each of
which is an original, but together constituting one and the same instrument.
Execution of a facsimile copy shall have the same force and effect as execution
of an original, and a facsimile signature shall be deemed an original and valid
signature. No changes, modifications or waivers may be made to this Agreement
unless in writing and signed by both parties. The failure of either party to
enforce its rights under this Agreement at any time for any period will not be
construed as a waiver of such rights. Except as specifically provided otherwise,
each right and remedy in this Agreement is in addition to any other right or
remedy, at law or in equity, and the exercise of one right or remedy will not be
deemed a waiver of any other right or remedy. If any provision of this Agreement
is determined to be illegal or unenforceable, that provision will be limited or
eliminated to the minimum extent necessary so that this Agreement will otherwise
remain in full force and effect and enforceable.


10.2           Publicity. Licensee hereby consents to Licensor's inclusion of
Licensee's name in customer listings that may be published as part of Licensor's
marketing efforts. Licensee further agrees that it will, from time to time upon
Licensor's request, provide Licensor with reasonable cooperation and
assistancein connection with its marketing efforts (including but not limited
to, issuing press releases, speaking with prospective customers as reference and
writing customer testimonials concerning the arrangements under this Agreement).


10.3           Governing Law. This Agreement shall be governed in all respects
by the laws of the State of Texas applied to contracts made and to be fully
performed entirely within such State between residents of such State. All
disputes arising out of this Agreement shall be subject to the exclusive
jurisdiction and venue of the Texas state courts of Collin County, Texas (or, if
there is exclusive federal jurisdiction, the United States District Court of
Texas), and the parties consent to the personal and exclusive jurisdiction and
venue of these courts.

Page
 
58

--------------------------------------------------------------------------------

 



10.4           Relief. Each party agrees that, in the event of any breach or
threatened breach of Section 4 or 5, the non-breaching party will suffer
irreparable damage for which it will have no adequate remedy at law.
Accordingly, the non-breaching party shall be entitled to injunctive and other
equitable remedies to prevent or restrain, temporarily or permanently, such
breach or threatened breach, without the necessity of posting any bond or
surety. Such remedies shall be in addition to any other remedy that the
non-breaching party may have at law or in equity.


10.5           Notices. All notices, requests, demands and other communications
made under, pursuant to or in accordance with this Agreement, except for normal
day-to-day business communications which may be made orally or in a writing sent
by fax, regular mail or hand delivered without need for a receipt, shall be in
writing and shall either be delivered personally or deposited in the United
States mails and sent by first-class mail, certified, return receipt requested,
postage prepaid and properly addressed as follows:


If to Purchaser, to:


Telmarine Communications Inc
6509 Windcrest Drive #160
Plano Texas 75024
ATTN: Chief Executive Officer


If to Seller, to:


Cistera Networks Inc
6509 Windcrest Drive #160
Plano Texas 75024
ATTN: Chief Executive Officer (President?)


10.6           Assignment. This Agreement and the rights and obligations
hereunder may not be assigned or otherwise transferred by either party without
the prior written consent of the other, except that either party (without
consent) may assign its rights and obligations hereunder to any of its
affiliates or to any successor to all or substantially all of its business that
concerns this Agreement (whether by sale of stock or assets, merger,
consolidation or otherwise). Any attempted transfer in violation hereof will be
void and of no effect. This Agreement will be binding upon, and inure to the
benefit of, the successors, representatives, and permitted assigns of the
parties.


10.7           Independent Contractors. The parties shall be independent
contractors in their performance under this Agreement, and nothing contained
herein will constitute either party as the employer, employee, agent or
representative of the other party, or both parties as joint venturers or
partners for any purpose.



Page
 
59

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
day and year first above written.


Purchaser:
 
Telmarine Communications Inc
By: Gregory Royal
Chief Executive Officer
 
___________________________
 
Seller:
 
Cistera Networks Inc
By James T Miller
President
 
_______________________________


Page
 
60

--------------------------------------------------------------------------------

 

APPENDIX 1 – LICENSE SCHEDULE


Licensed Software
Fee
Cistera Platform Version 1.9
Included in Asset Sale and Purchase Agreement
Cistera Admin Module Version 1.9





 
Page
 
61



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------